Exhibit 10.4

 

Execution Version

 

 

 

AMENDED AND RESTATED

 

MEMBERSHIP INTEREST PURCHASE AGREEMENT

 

 

by and among

 

 

Made Event, LLC, Mike Bindra,

 

EZ Festivals, LLC, Laura De Palma,

 

SFX Acquisition, LLC

 

 

and

 

 

SFX Entertainment, Inc.

 

 

 

 

Dated October 31, 2013

 

--------------------------------------------------------------------------------


 

Table of Contents

 

 

1.

DEFINITIONS

1

2.

PURCHASE AND SALE OF CLOSING MEMBERSHIP INTERESTS

13

2.1

Execution of Agreement; Advance Fee

13

2.2

Purchase and Sale of Membership Interests

14

2.3

Consideration

14

2.4

Cash Payment Adjustments

17

2.5

Closing

20

3.

[INTENTIONALLY OMITTED]

25

4.

REPRESENTATIONS AND WARRANTIES

25

4.1

Representations and Warranties Concerning the Sellers

25

4.2

Representations and Warranties Concerning the Companies

26

4.3

Representations; Warranties, and Acknowledgments of each of the Sellers
Concerning the Stock Consideration

43

4.4

Representations and Warranties of Buyer and Parent

45

5.

ADDITIONAL AGREEMENTS

47

5.1

Further Assurances

47

5.2

Confidentiality

47

5.3

Distributions

48

5.4

Non-Competition/Non-Solicitation/Non-Disparagement

48

5.5

Withholding

50

5.6

Tax Matters

50

6.

THE COMPANIES AND THE SELLERS PRE CLOSING COVENANTS

52

6.1

Conduct of the Business

52

6.2

Access

53

6.3

Litigation

53

6.4

Updated Disclosure

54

7.

POST CLOSING COVENANTS

54

7.1

Financial Information

54

7.2

Final Payment EBITDA Calculation

54

7.3

Limitations on Parties’ Covenants and Agreements

56

7.4

Cooperation as to Tax Matters

56

7.5

Insurance

56

 

- i -

--------------------------------------------------------------------------------


 

7.6

Operation of the Business

57

8.

CONDITIONS PRECEDENT TO CLOSING

58

8.1

Mutual Conditions of the Parties

58

8.2

Conditions to Buyer’s and Parent’s Obligations

59

8.3

Notification of Adverse Occurrence

60

8.4

Conditions to the Sellers’ and the Companies’ Obligations

60

9.

SURVIVAL; INDEMNIFICATION

60

9.1

Survival of Representations and Warranties and Covenants

60

9.2

Indemnification of Parent and Buyer

61

9.3

Indemnification of the Sellers

61

9.4

Procedures Relating to Indemnification

62

9.5

Determination of Loss Amount

63

9.6

Exclusive Remedy; Specific Performance

63

9.7

Third Party Beneficiaries

64

9.8

Threshold Amount; and Indemnification Cap.

64

10.

TERMINATION

65

10.1

Termination of Agreement

65

10.2

Effect of Termination

65

11.

MISCELLANEOUS

66

11.1

Press Releases and Announcements

66

11.2

No Third-Party Beneficiaries

66

11.3

Entire Agreement

66

11.4

Assignment

66

11.5

Counterparts

67

11.6

Notices

67

11.7

Governing Law; Jurisdiction; Venue

68

11.8

Disputes and Binding Arbitration

69

11.9

Amendments and Waivers

70

11.10

Severability

71

11.11

Expenses

71

11.12

Construction

71

 

- ii -

--------------------------------------------------------------------------------


 

Exhibits

 

Exhibit A – Form of Employment Agreement

Exhibit B – Lock-Up Agreement

Exhibit C – Underwriter Lock-Up Agreement

Exhibit D – Letter Agreement

Exhibit E – Form of Assignment of Membership Interest

 

- iii -

--------------------------------------------------------------------------------


 

AMENDED AND RESTATED

 

MEMBERSHIP INTEREST PURCHASE AGREEMENT

 

This Amended and Restated Membership Interest Purchase Agreement (this
“Agreement”), is entered into as of October 31, 2013, by and among SFX
Acquisition, LLC, a Delaware limited liability company (“Buyer”), SFX
Entertainment, Inc., a Delaware corporation (“Parent”), Made Event, LLC, a
Massachusetts limited liability company (“Made”), Mike Bindra (“Bindra”), EZ
Festivals, LLC, a New York limited liability company (“EZ”, and collectively
with Made, the “Companies”), and Laura De Palma (“De Palma”) (Bindra and De
Palma may be each referred to herein individually as a “Seller” and collectively
as the “Sellers”, and the Sellers collectively with the Companies may be
referred to herein as the “Seller Parties”).  Buyer, Parent, Made, Bindra, EZ
and De Palma are each a “Party” and are collectively the “Parties”.

 

A.           Bindra owns one hundred percent (100%) of the total issued and
outstanding membership interests in Made (the “Made Membership Interests”).

 

B.           De Palma owns one hundred percent (100%) of the total issued and
outstanding membership interests in EZ (the “EZ Membership Interests”, and
collectively with the Made Membership Interests, the “Membership Interests”).

 

C.           Parent owns 100% of the equity interests of Buyer.

 

D.           The Sellers desire to sell, assign, convey, and transfer to Buyer,
and Buyer desires to purchase from the Sellers, the Membership Interests
pursuant to the terms hereof.

 

E.           The Parties entered into that certain Membership Interest Purchase
Agreement, dated August 21, 2013 (the “Original Agreement”).

 

F.           The Parties desire to amend and restate the Original Agreement.

 

G.           Simultaneously with the execution and delivery of this Agreement,
each of Bindra and De Palma is entering into an Employment Agreement with Buyer.

 

NOW, THEREFORE, in consideration of the foregoing, the representations,
warranties, covenants and agreements set forth in this Agreement, and other good
and valuable consideration, the adequacy and receipt of which are hereby
acknowledged, the Parties hereby agree as follows:

 

1.                                    DEFINITIONS

 

“2013 Festival Liabilities” means all Liabilities exclusively arising out of or
relating to the 2013 Festival, including as a result of the cancellation of a
portion of the 2013 Festival.

 

“2013 Festival Litigation” has the meaning set forth in Section 6.3.

 

“Accounting Firm” means Ernst & Young or another nationally recognized firm of
independent accountants.

 

--------------------------------------------------------------------------------


 

“Action” means any claim (including any complaint, counterclaim, or
cross-claim), suit, demand, action, causes of action, litigation, arbitration,
audit, hearing, investigation, inquiry, or any other proceeding whatsoever, at
law or in equity.

 

“Adjustment Dispute” has the meaning set forth in Section 2.4(c).

 

“Advance Fee” has the meaning set forth in Section 2.1(a).

 

“Affiliate” means, with respect to any particular Person, (a) any Person
controlling, controlled by or under common control with such Person, whether by
ownership or control of voting Securities, by Contract, or otherwise, (b) any
partner, officer, director, or employee of such Person or any parent, spouse,
child, brother, sister, or other relative with a relationship (by blood,
marriage or adoption) not more remote than first cousin of any of the foregoing,
or (c) any liquidating trust, trustee, or other similar Person for any Person.

 

“Affiliated Group” means any affiliated group within the meaning of Section 1504
of the Code.

 

“Agreement” has the meaning set forth in the Preamble.

 

“Ancillary Documents” means the Employment Agreements, the assignments of the
Membership Interests, the Registration Rights Agreement, the Lock-Up Agreement
and the Underwriter Lock-Up Agreement.

 

“Arbitrator” has the meaning set forth in Section 11.8(b)(i).

 

“Audited Financial Statements” has the meaning set forth in Section 4.2(g).

 

“Beer Distribution Letter” means that certain letter, dated as of May 16, 2013,
from Parent to EZ regarding beer and liquor distribution in connection with the
2013 Festival.

 

“Binding Arbitration” has the meaning set forth in Section 11.8(a).

 

“Bindra” has the meaning set forth in the Preamble.

 

“Board” means, with respect to an Entity, the board of directors, board of
managers, or similar governing body of such Entity.

 

“Books and Records” means all books and records, ledgers, including stock
ledgers, employee records, customer lists, files, correspondence, and other
records of every kind (whether written, electronic, or otherwise embodied) owned
or used by any of the Seller Parties, to the extent related to the Business, or
in which either of the Companies’ assets, the Business or the Companies’
transactions are otherwise reflected; provided that each of the Sellers’
personal Tax records shall not be treated as Book and Records.

 

“Budget” has the meaning set forth in Section 7.6(d).

 

“Business” means the organization and promotion of the Festival as of the date
hereof, including the simulcasting and webcasting of the Festival.

 

- 2 -

--------------------------------------------------------------------------------


 

“Business Day” means any day that is not a Saturday, a Sunday or other day on
which banks in the State of New York are required or authorized by Law to be
closed.

 

“Buyer” has the meaning set forth in the Preamble.

 

“Buyer Indemnitees” has the meaning set forth in Section 9.2.

 

“Cash and Cash Equivalents” means all cash, bank accounts, certificates of
deposit, commercial paper, treasury bills and notes, marketable securities and
other cash equivalents of each of the Companies and their subsidiaries, and all
other items included as cash or cash equivalents on the Financial Statements
defined in accordance with GAAP.  Cash balance to be offset by outstanding
checks, outbound wire transfers in progress, and any restricted cash or
overdrawn cash accounts.

 

“Claiming Party” has the meaning set forth in Section 9.4(a).

 

“Closing” has the meaning set forth in Section 2.5(a).

 

“Closing Cash Payment” has the meaning set forth in Section 2.3(a)(i).

 

“Closing Date” has the meaning set forth in Section 2.5(a).

 

“Closing Statement” has the meaning set forth in Section 2.4(b).

 

“Closing Stock Consideration” means 196,079 shares of SFX Common Stock.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Companies” has the meaning set forth in the Preamble.

 

“Company Fundamental Representations” means those representations and warranties
set forth in Sections 4.1(a) and 4.2(a)-(d).

 

“Company Intellectual Property” has the meaning set forth in Section 4.2(m)(ii).

 

“Company Owned Intellectual Property” has the meaning set forth in
Section 4.2(m)(iii).

 

“Confidential Information” has the meaning set forth in Section 5.2.

 

“Consents” has the meaning set forth in Section 4.2(e).

 

“Contract” means any note, bond, mortgage, indenture, lease, license, contract,
agreement, commitment, arrangement, or other consensual obligation, in each case
whether written or oral.

 

“Control Notice” has the meaning set forth in Section 9.4(b).

 

“Credit Line Agreements” means (i) the Revolving Note, dated as of June 11,
2013, from

 

- 3 -

--------------------------------------------------------------------------------


 

Made in favor of City National Bank for the original principal amount of
$500,000, (ii) the Security Agreement, dated as of June 11, 2013, from Made and
EZ in favor of City National Bank, (iii) the Continuing Guaranty, dated as of
June 11, 2013, from Mike Bindra in favor of City National Bank, (iv) the
Continuing Guaranty, dated as of June 11, 2013, from Laura De Palma in favor of
City National Bank, (v) the Continuing Guaranty, dated as of June 11, 2013, from
EZ in favor of City National Bank, (vi) the Loan and Security Agreement, dated
as of September 24, 2013, by and among the Sellers and EZ, (vii) the Secured
Demand Note, dated as of September 24, 2013, from EZ in favor of the Sellers,
(viii) the Loan and Security Agreement, dated as of October 1, 2013, by and
among the Sellers and EZ, (ix) the Secured Demand Note, dated as of October 1,
2013, from EZ in favor of the Sellers, (x) the Loan and Security Agreement,
dated as of October 2, 2013, by and among the Sellers and EZ and (xi) the
Secured Demand Note, dated as of October 2, 2013, from EZ in favor of the
Sellers.

 

“Current Assets” means the consolidated current assets of the Companies,
including all Cash and Cash Equivalents, which current assets shall include only
the line items set forth on the Pre-Closing Statement under the heading “Current
Assets” and no other assets; in each case determined in accordance with GAAP.

 

“Current Liabilities” means the consolidated current liabilities of the
Companies, including all Indebtedness and all of the Seller Transaction
Expenses, which current liabilities shall include only the line items set forth
on the Pre-Closing Statement under the heading “Current Liabilities” and no
other liabilities; in each case determined in accordance with GAAP.

 

“Deemed Purchased Assets” has the meaning set forth in Section 5.6(a).

 

“Defending Party” has the meaning set forth in Section 9.4(a).

 

“De Palma” has the meaning set forth in the Preamble.

 

“Disclosure Schedules” has the meaning set forth in Section 4.1.

 

“Dispute” has the meaning set forth in Section 11.8(a).

 

“Draft Asset Allocation Statement” has the meaning set forth in Section 5.6(a).

 

“Due Date” means the due date with respect to an applicable Tax Return (taking
into account valid extensions).

 

“Excess Proceeds” has the meaning set forth in Section 7.5.

 

“Excluded Proceeds” has the meaning set forth in Section 7.5.

 

“EBITDA” means for the applicable fiscal period, the consolidated net income in
accordance with US GAAP consistently applied, excluding amortization and
depreciation.

 

“Employment Agreements” means the employment agreements between each of the
Sellers and Buyer, in substantially the form attached hereto as Exhibit A,
effective as of the Closing Date.

 

- 4 -

--------------------------------------------------------------------------------


 

“Entity” means a Person that is not an individual.

 

“Environmental Laws” means, whenever in effect, all foreign, federal, state and
local Laws and similar provisions having the force or effect of law relating to
human or worker health and safety, pollution or protection of the environment,
including those relating to fines, orders, injunctions, penalties, damages,
contribution, cost recovery compensation, losses, or injuries resulting from the
release or threatened release of Hazardous Substances and the generation, use,
storage, transportation, or disposal of or exposure to Hazardous Substances in
any manner applicable to the Business, either of the Companies or their
respective assets, including the Comprehensive Environmental Response,
Compensation and Liability Act of 1980 (42 U.S.C. §§ 9601 et seq.), the
Hazardous Materials Transportation Act (49 U.S.C. §§ 1801 et seq.), the Resource
Conservation and Recovery Act of 1976 (42 U.S.C. §§ 6901 et seq.), the Federal
Water Pollution Control Act (33 U.S.C. §§ 1251 et seq.), the Clean Air Act (42
U.S.C. §§ 7401 et seq.), the Toxic Substances Control Act of 1976 (15 U.S.C. §§
2601 et seq.) and the Safe Drinking Water Act (42 U.S.C. §§ 300f-§§ 300j-11 et
seq.).

 

“Environmental Permits” shall have the meaning set forth in Section 4.2(r)(i).

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

 

“ERISA Affiliate” has the meaning set forth in Section 4.2(o)(iv).

 

“Estimated EBITDA” has the meaning set forth in Section 7.2(a).

 

“EZ” has the meaning set forth in the Preamble.

 

“EZ Membership Interests” has the meaning set forth in the Preamble.

 

“Festival” means the annual electronic dance music festival referred to as
“Electric Zoo Festival”.

 

“Festival Contract” means the Contract(s) and permit(s) providing for the use of
the Festival Site for the purposes of conducting the Festival.

 

“Festival P&L Statements” has the meaning set forth in Section 4.2(z).

 

“Festival Site” means Randall’s Island Park, New York, New York.

 

“Final EBITDA” has the meaning set forth in, and determined in accordance with
Section 7.2(b).

 

“Final Payment” has the meaning set forth in Section 2.3(c)(i).

 

“Final Payment Date” has the meaning set forth in Section 2.3(c).

 

“Final Payment EBITDA Report” has the meaning set forth in Section 7.2(a).

 

“Final Payment Reserve Amount” means the amount that Parent’s outside auditors
advise is necessary to be reserved for in the financial statements of the Parent
in connection with

 

- 5 -

--------------------------------------------------------------------------------


 

any claims for indemnification pursuant to Section 9.2(vi) relating to 2013
Festival Liabilities pending as of the Final Payment Date, which shall be
released to the Sellers on the Final Payment Reserve Release Date.

 

“Final Payment Reserve Release Date” means each date upon which an
indemnification claim pursuant to which an amount has been including in the
Final Payment Reserve Amount has been resolved pursuant to the terms of
Article 9.

 

“Final W/C Adjustment Amount” has the meaning set forth in Section 2.4(e).

 

“Financial Statements” has the meaning set forth in Section 4.2(g).

 

“FIRPTA Certificate” has the meaning set forth in Section 2.5(b)(i)(K).

 

“GAAP” means United States generally accepted accounting principles as in effect
from time to time, applied using the same accounting methods, practices,
principles, policies and procedures, with consistent classifications, judgments
and valuation and estimation methodologies that were used in the preparation of
the Audited Financial Statements.

 

“Governmental Authority” means any of the following: (a) the United States of
America or any other country; (b) any state, commonwealth, province, territory,
or possession of any of the foregoing and any political subdivision thereof
(including counties and municipalities); and (c) any agency, authority or
instrumentality of any of the foregoing, including any court, tribunal,
department, bureau, commission, board, arbitrator, or panel of arbitrators.

 

“Hazardous Substances” mean any chemical, material or substance defined as a
“hazardous substance,” “hazardous waste,” “hazardous material,” “extremely
hazardous waste,” “restricted hazardous waste,” “medical waste,” “toxic
pollutant,” “contaminant,” “pollutant,” “toxic substance” or words of similar
meaning and effect under any applicable Law.

 

“Indebtedness” means, with respect to a Person, (a) all obligations of such
Person for borrowed money or that have been incurred in connection with the
acquisition of property or assets; (b) obligations secured by any Lien upon
property or assets owned by such Person, even if such Person has not assumed or
become liable for the payment of such obligations; (c) obligations created or
arising under any conditional sale or other title retention agreement with
respect to property acquired by such Person; (d) capitalized lease obligations;
(e) obligations with respect to interest rate or currency swaps, collars, caps,
and similar hedging obligations; (f) all guaranties, surety or indemnity
obligations by such Person; and (g) all obligations of such Person in regard to
guaranties or sureties by others of such Person’s obligations, regardless of
whether by payment or performance, or whether such guaranties are in the form of
letters of credit, deposits, bonds, insurance or other forms of security,
indemnity, surety or guaranty.

 

“Insurance Proceeds” means any and all proceeds of any insurance claims under
any of the Companies’ insurance policies relating to any event or circumstance
arising or relating to any period prior the Closing, including the 2013
Festival.

 

“Intellectual Property” means all intellectual property rights throughout the
world, whether or not formally protected, including all trademarks and service
marks and registrations

 

- 6 -

--------------------------------------------------------------------------------


 

and registration applications therefor (and including the goodwill associated
therewith); trade names; Internet domain name registrations; inventions (whether
or not patentable), patents and patent applications, together with all reissues,
continuations, continuations-in-part, extensions and reexaminations thereof;
copyrights and registrations and registration applications therefor, including
copyrights in software and databases; trade secrets, know-how, and confidential
and proprietary information.

 

“Interim Financial Statements” has the meaning set forth in Section 4.2(g).

 

“JAMS” means JAMS, Inc.

 

“Key Consultants” has the meaning set forth in Section 4.2(y).

 

“Knowledge” means, with respect to an individual Person, that Person’s own
reasonable knowledge without due inquiry; and with respect to an Entity, the
reasonable knowledge of each of that Entity’s members, directors and executive
officers, with due inquiry.

 

“Law” means any statute, law, regulation, ordinance, executive order, judgment,
order, decree, stipulation, injunction, administrative order, common law
doctrine, or other regulation or rule of any Governmental Authority.

 

“Lease” has the meaning set forth in Section 4.2(i)(ii).

 

“Leased Real Property” has the meaning set forth in Section 4.2(i)(ii).

 

“Letter Agreement” has the meaning set forth in Section 2.1(a).

 

“Liability” means any liability (whether known or unknown, whether absolute or
contingent, whether liquidated or unliquidated, and whether due or to become
due) or Indebtedness, including any liability for Taxes.

 

“Lien” means any mortgage, pledge, easement, security interest, claim, judgment,
conditional sale or other title retention agreement, lien, or other encumbrance
or right of any Person, other than (i) those arising pursuant to applicable
federal and state securities laws and (ii) Permitted Liens.

 

“Listed IP” has the meaning set forth in Section 4.2(m)(i).

 

“Lock-Up Agreement” means that certain Lock Up Agreement to be entered into as
of the Closing Date between the Sellers and Parent, substantially in the form
attached hereto as Exhibit B.

 

“Loss” has the meaning set forth in Section 9.2.

 

“Made” has the meaning set forth in the Preamble.

 

“Made Mark” has the meaning set forth in Section 4.2(m)(i).

 

“Made Membership Interests” has the meaning set forth in the Preamble.

 

- 7 -

--------------------------------------------------------------------------------


 

“Material Adverse Effect” means any event, change, circumstance, or occurrence
that, individually or together with any one or more other events, changes,
circumstances, or occurrences, has had, or would reasonably be expected to have,
a material adverse effect or impact upon the assets, condition (financial or
otherwise), results of operations, business or earnings of either of the
Companies, or on the ability of any Party to consummate the Transactions;
provided, that, “Material Adverse Effect” shall not include any event, change,
circumstance, or occurrence, directly or indirectly, arising out of or
attributable to: (i) any changes, conditions or effects in the United States or
foreign economies or securities or financial markets in general; (ii) changes,
conditions or effects that affect the industries in which the Companies operate;
(iii) any change, effect or circumstance resulting from an action required or
permitted by, or the announcement of, this Agreement; (iv) the effect of any
changes in applicable Laws or accounting rules, including GAAP; or
(v) conditions caused by acts of terrorism or war (whether or not declared) or
any natural or man-made disaster or acts of God; provided, however, that in the
cases of clauses (i) and (ii), to the extent such change or effect, individually
or in the aggregate, does not have a disproportionate effect on the Party
compared to other participants in the industries in which the Business operates.

 

“Material Contracts” has the meaning set forth in Section 4.2(l).

 

“Membership Interests” has the meaning set forth in the Recitals.

 

“Net Working Capital” means Current Assets, minus Current Liabilities, each
calculated immediately before, and without giving effect to, the Closing, of
both of the Companies.

 

“Objection Statement” has the meaning set forth in Section 2.4(c).

 

“Ongoing Festivals” has the meaning set forth in Section 7.2(a).

 

“Open Source License” means any license meeting the Open Source Definition (as
promulgated by the Open Source Initiative) or the Free Software Definition (as
promulgated by the Free Software Foundation), or any substantially similar
license, including but not limited to any license approved by the Open Source
Initiative, or any Creative Commons License.

 

“Open Source Materials” means any software or other technology subject to an
Open Source License.  For the avoidance of doubt, Open Source Materials include
Copyleft Materials.

 

“Organizational Documents” means, with respect to any Entity, such Entity’s
certificate of incorporation, articles of incorporation, bylaws, articles of
organization, constitution, partnership agreement, limited liability company
agreement, formation agreement, trust agreement, and other similar
organizational documents of such Entity.

 

“Original Agreement” has the meaning set forth in the Recitals.

 

“Parent” has the meaning set forth in the Preamble.

 

“Parties” has the meaning set forth in the Preamble.

 

“Pension Plans” has the meaning set forth in Section 4.2(o)(i).

 

- 8 -

--------------------------------------------------------------------------------


 

“Permitted Liens” means liens for Taxes not yet due and payable or being
contested in good faith by appropriate procedures; mechanics, carriers’,
workmen’s, repairmen’s or other like liens arising or incurred in the ordinary
course of business; liens arising under equipment leases with third parties
entered into in the ordinary course of business; or other imperfections of title
if any, that have not had, and would not reasonably be expected to have, a
Material Adverse Effect.  Each Permitted Lien of which either of the Sellers or
either of the Companies has Knowledge is set forth on Schedule 1.

 

“Person” means any individual, trust, corporation, partnership, limited
partnership, limited liability company or other business association or Entity,
or Governmental Authority.

 

“Pferdmenges Litigation” has the meaning set forth in Section 6.3.

 

“Plans” has the meaning set forth in Section 4.2(o)(i).

 

“Post-Closing Cash Payment” has the meaning set forth in Section 2.3(b)(i).

 

“Post-Closing Payment Date” has the meaning set forth in Section 2.3(b).

 

“Pre-Closing Period” means any taxable period ending on or before the Closing
Date and that portion of any Straddle Period up to and including the Closing
Date.  The determination whether and to what extent an amount is attributable to
a Pre-Closing Period shall be made in accordance with the definition of “Pre-
Closing Taxes.”

 

“Pre-Closing Statement” has the meaning set forth in Section 2.4(a).

 

“Pre-Closing Taxes” means, without duplication, (a) any and all Taxes of or
imposed on either of the Sellers or either of the Companies for any and all Pre-
Closing Periods, (b) any and all Taxes of or imposed on either of the Sellers or
either of the Companies for any and all portions of Straddle Periods ending on
the Closing Date (determined in accordance with the definition of Straddle
Period), (c) any and all Taxes of an “affiliated group” (as defined in
Section 1504 of the Code) (or affiliated, consolidated, unitary, combined or
similar group under applicable state, local or foreign Law) of which either of
the Companies (or any predecessor of either of the Companies as of the Closing)
is or was a member prior to the Closing (other than as a result of the Closing),
including pursuant to Treasury Regulations Section 1.1502-6 (or any predecessor
or successor thereof or any analogous or similar state, local or foreign Law),
(d) any and all Taxes of or imposed on either of the Sellers or either of the
Companies as a result of transferee, successor or similar Liability (including
bulk transfer or similar Laws) or pursuant to any Law or otherwise, which Taxes
relate to an event or transaction (including the Transactions) occurring
simultaneous with or before the Closing and where such status as a successor,
transferee or other relevant relationship giving rise to the Liability exists
prior to the Closing, (e) any and all Transfer Taxes required to be paid by
either of the Sellers pursuant to Section 5.6(c), (f) any and all withholding
Taxes required to be deducted and withheld with respect to payments made by the
Buyer to either of the Sellers pursuant to applicable Tax laws in connection
with the Transactions; provided, however, that interest, penalties, fines,
additions to tax or additional amounts imposed in respect of failures to
withhold from any payments made by Buyer to either of the Sellers shall not be
treated as Pre-Closing Taxes, (g) any and all Taxes of or imposed on the Buyer
or any of its Affiliates (including either of the Companies) as a result of an
inclusion under Section 951(a) of the Code (or

 

- 9 -

--------------------------------------------------------------------------------


 

any similar provision of state or local Law) attributable to (i) “subpart F
income,” within the meaning of Section 952 of the Code (or any similar provision
of state or local Law) received or accrued on or prior to the Closing Date that
is related or attributable directly or indirectly to ownership prior to the
Closing of interests in a non-U.S. entity by either of the Companies or (ii) the
holding of “United States property,” within the meaning of Section 956 of the
Code (or any similar provision of state or local Law) on or prior to the Closing
Date that is related or attributable directly or indirectly to ownership prior
to the Closing of interests in a non-U.S. entity by either of the Companies,
determined as if the taxable year of such Company ended on the Closing Date, and
(h) any and all amounts required to be paid by either of the Sellers or either
of the Companies pursuant to any Tax Sharing Agreement (that either of the
Companies was a party to prior to the Closing).  Notwithstanding anything to the
contrary set forth herein: (x) in determining U.S. federal and applicable state,
local and foreign income Taxes of or imposed on either of the Companies pursuant
to this definition related or attributable to any Entity treated as a
partnership for U.S. federal or state, local or foreign income Tax purposes, the
taxable income of such Company shall be determined as if the taxable year of the
Entity treated as such a partnership closed on the Closing Date and
(y) “Pre-Closing Taxes” means the amount of Taxes which would have been payable
or paid without taking into account any carryback of any Tax attribute
(including any net operating loss carryback) arising in a Tax period beginning
after the Closing Date or arising in a Straddle Period and attributable (under
the principles of set forth in the definition of “Straddle Period”) to the
portion of such Straddle Period that follows the Closing Date.

 

“Protected Data” means non-public, personal data possessed or controlled by
either of the Companies in the course of their Business (other than employee
personal data) that can be reasonably linked to a specific Entity or Person and
which the Entity or Person would reasonably expect to be maintained by the
Sellers on a confidential basis, including any credit card information, any
taxpayer identification or social security number, or other non-public
identifying or sensitive information, and any information protected under any
relevant data privacy Law.

 

“Purchase Price” means (i) Two Hundred Thousand Dollars ($200,000) paid by
Parent to EZ pursuant to the Beer Distribution Letter, as payment of the Lost
Opportunity Payment (as defined in the Beer Distribution Letter) in connection
with the 2013 Festival, (ii) the Closing Cash Payment, (iii) the Closing Stock
Consideration, (iv) the Post-Closing Cash Payment and (v) the Final Payment.

 

“Registration Rights Agreement” means that certain Registration Rights Agreement
which contemplates certain piggyback registration rights with respect to the SFX
Common Stock as well as other customary terms and obligations, entered into as
of the Closing Date between the Sellers and Parent.

 

“Restricted Activity” means (a) any activity (including engaging in any business
related to electronic dance music, music festivals, and night clubs) that is, or
would reasonably be deemed to be, competitive with (i) any aspect of the
Business as operated prior to the date of this Agreement or as developed or
contemplated to be developed while either of the Sellers are employed by Buyer,
Parent or any Affiliate thereof, or (ii) any business in which Buyer or Parent
and/or any of their respective Affiliates are engaged, proposed to be engaged in
as of the date of this Agreement in which a Seller actually participates or
participates in the planning thereof or

 

- 10 -

--------------------------------------------------------------------------------


 

which either of the Sellers becomes aware of solely while employed by Buyer,
Parent or any Affiliate thereof solely as a result of such Sellers’ employment;
(b) promoting any live music event within 100 miles of the city limits of any
live music festival promoted by Parent or Buyer; (c) promoting any electronic
dance music event; (d) promoting any festival or other activity making use of,
as a promotion or otherwise, the phrase “Electric Zoo” or any variation on that
phrase; (e) any action that prevents, or materially restricts or impairs the
ability of Buyer, Parent, or any of their Affiliates from promoting the Festival
in substantially the same manner as the Festival was promoted prior to the date
of this Agreement, including the entry into any Contract with any Person that
prevents or materially restricts or impairs such Person’s ability to provide
services with respect to the Festival in substantially the same manner as such
Person provided such services prior to the date of this Agreement.

 

“Restricted Person” has the meaning set forth in Section 5.4(a)(i).

 

“SEC” means the United States Securities and Exchange Commission.

 

“Second Advance Fee” has the meaning set forth in Section 2.1(b).

 

“Securities Act” means the United States Securities Act of 1933.

 

“Security” means a “security,” as defined in Section 2(a)(1) of the Securities
Act.

 

“Seller Indemnitees” has the meaning set forth in Section 9.3.

 

“Seller Parties” has the meaning set forth in the Preamble.

 

“Seller Transaction Expenses” means (i) the transaction expenses of each of the
Companies incurred prior to the Closing or on the behalf of the Sellers in
connection with the Transactions that are unpaid as of the Closing and (ii) all
fees, costs and expenses of legal counsel, accountants, investment bankers,
brokers, or other representatives and consultants and appraisal fees, costs, and
expenses incurred by each of the Companies prior to the Closing in connection
with the Transactions that are unpaid as of the Closing.  For the avoidance of
doubt, “Seller Transaction Expenses” exclude pre-close year-end audit related
fees and unaudited interim period financial statement preparation.

 

“Sellers” has the meaning set forth in the Preamble.

 

“SFX Common Stock” means common stock of Parent, $0.001 par value.

 

“SFX Shares” has the meaning set forth in Section 4.3(a).

 

“Straddle Period” means any taxable period beginning on or before and ending
after the Closing Date.  To the extent permitted or required, the taxable year
of each of the Companies that includes the Closing Date shall close as of the
end of the Closing Date.  Whenever it is necessary to determine the liability
for Taxes for a Straddle Period relating to: (a) as applicable, Taxes of either
of the Sellers or either of the Companies not described in (b) below (e.g., such
as real property Taxes), the determination of the Taxes of such persons for the
portion of the Straddle Period ending on and including, and the portion of the
Straddle Period beginning and ending after, the

 

- 11 -

--------------------------------------------------------------------------------


 

Closing Date shall be calculated by allocating to the periods before and after
the Closing Date pro rata, based on the number of days of the Straddle Period in
the period before and ending on the Closing Date, on the one hand, and the
number of days in the Straddle Period in the period after the Closing Date, on
the other hand; and (b) as applicable, Taxes of either of the Sellers or either
of the Companies (which are (A) based on the income or receipts of such persons
for a Straddle Period, (B) imposed in connection with any sale or other transfer
or assignment of property (other than Transfer Taxes for a Straddle Period),
(C) withholding Taxes relating to a Straddle Period or (D) other Taxes imposed
on a transactional basis), the determination of the Taxes of such persons for
the portion of the Straddle Period ending on and including, and the portion of
the Straddle Period beginning and ending after, the Closing Date shall be
calculated by assuming that the Straddle Period consisted of two (2) taxable
periods, one which ended at the close of the Closing Date and the other which
began at the beginning of the day following the Closing Date and items of
income, gain, deduction, loss or credit of or for the Straddle Period shall be
allocated between such two (2) taxable years or periods on a “closing of the
books basis” by assuming that the books of each of the Companies were closed at
the close of the Closing Date; provided, for purposes of clause (b) hereof,
transactions occurring on the Closing Date after the Closing shall be treated as
occurring on the day after the Closing Date.

 

“Target Closing Date” means October 31, 2013.

 

“Tax” or “Taxes” means all (a) taxes, charges, withholdings, fees, levies,
imposts, duties and governmental fees or other like assessments or charges of
any kind whatsoever in the nature of taxes imposed by any United States federal,
state, local or foreign or other Taxing Authority (including those related to
income, net income, gross income, receipts, capital, windfall profit, severance,
property (real and personal), production, sales, goods and services, use,
business and occupation, license, excise, registration, franchise, employment,
payroll (including social security contributions), deductions at source,
withholding, alternative or add-on minimum, intangibles, ad valorem, transfer,
gains, stamp, customs, duties, estimated, transaction, title, capital, paid-up
capital, profits, premium, value added, recording, inventory and merchandise,
business privilege, federal highway use, commercial rent or environmental tax,
and any Liability under unclaimed property, escheat, or similar Laws), and
(b) interest, penalties, fines, additions to tax or additional amounts imposed
by any Taxing Authority in connection with (i) any item described in clause (a).

 

“Tax Return” means any return, declaration, form, report, claim, informational
return (including all Forms 1099) or statement required to be filed with any
Governmental Authority with respect to Taxes, including any schedule or
attachment thereto or amendment thereof.

 

“Tax Sharing Agreement” means any Tax indemnity agreement, Tax sharing
agreement, Tax allocation agreement or similar Contract or arrangement, whether
written or unwritten (including, without limitation, any such agreement,
Contract or arrangement included in any purchase or sale agreement, merger
agreement, joint venture agreement or other document), but excluding any such
agreement, Contract or arrangement entered into in the ordinary course of
business that does not primarily relate to Taxes.

 

“Taxing Authority” means, with respect to any Tax or Tax Return, the
Governmental Authority that imposes such Tax or requires a Person to file such
Tax Return and the agency (if any) charged with the collection of such Tax or
the administration of such Tax Return, in each

 

- 12 -

--------------------------------------------------------------------------------


 

case, for such Governmental Authority.

 

“Third-Party Claim” has the meaning set forth in Section 9.4(a).

 

“Threshold Amount” has the meaning set forth in Section 9.8(b).

 

“Top Suppliers” has the meaning set forth in Section 4.2(u).

 

“Total Advance Fee” has the meaning set forth in Section 2.1(b).

 

“Transactions” means the transactions contemplated hereby.

 

“Transfer Taxes” has the meaning set forth in Section 5.6(c).

 

“Treasury Regulations” means the Treasury Regulations promulgated under the
Code, as such Treasury Regulations may be amended from time to time.  Any
reference herein to a particular provision of the Treasury Regulations means,
where appropriate, the corresponding successor provision.

 

“Triggering Event” has the meaning set forth in Section 2.3(d).

 

“Underwriter Lock-Up Agreement” means the Lock Up Agreement to be executed as of
the Closing Date by each of the Sellers, substantially in the form attached
hereto as Exhibit C.

 

“W/C Adjustment Amount” has the meaning set forth in Section 2.4(a).

 

2.                                    PURCHASE AND SALE OF CLOSING MEMBERSHIP
INTERESTS

 

2.1         Execution of Agreement; Advance Fee

 

(a)          Pursuant to that certain letter agreement dated of as June 23,
2013, and attached as Exhibit D hereto (the “Letter Agreement”), Parent has paid
each of Bindra and De Palma a non-refundable (other than pursuant to Sections
2.1(c) and 2.1(d)) advance payment in an amount equal to One Million Two Hundred
Fifty Thousand Dollars ($1,250,000) (the “Advance Fee”).

 

(b)          Upon execution of the Original Agreement, Parent paid Bindra and De
Palma, collectively, a non-refundable (other than in the case of a material,
uncured default or breach of this Agreement or the Letter Agreement after the
date hereof by any of the Seller Parties) advance payment in an amount equal to
One Million Two Hundred Fifty Thousand Dollars ($1,250,000) (the “Second Advance
Fee”, and collectively with the Advance Fee, the “Total Advance Fee”).

 

(c)          Subject to Section 2.1(d), if the Closing fails to takes place on
or prior to the Target Closing Date, and from and after the date hereof there
has been no material, uncured breach of this Agreement or the Letter Agreement
by any of the Seller Parties, nor has the Closing failed to occur solely as a
result of any action or failure to act by a Seller following the date hereof,
then Parent forfeits all right, title and interest in and to all of the Total

 

- 13 -

--------------------------------------------------------------------------------


 

Advance Fee that has been paid to Bindra and De Palma at or prior to such time,
with such forfeiture being, subject to the last sentence of this Section 2.1(c),
the Seller Parties’ sole and exclusive remedy, and this Agreement shall be null
and void.  If the Closing fails to take place on or prior to the Target Closing
Date solely as a result of (i) any material, uncured breach of this Agreement or
the Letter Agreement by any of the Seller Parties or (ii) any action or inaction
by any of the Seller Parties, in each case following the date hereof, then each
of Bindra and De Palma shall refund all or any portion of the Second Advance Fee
paid to such Seller at such time.  At the Closing, the Closing Cash Payment will
be reduced by the amount of the Total Advance Fee that has been paid to Bindra
and De Palma at or prior to such time.

 

(d)          If the Closing does not take place on or prior to the Target
Closing Date solely as a result of (i) Bindra’s failure to deliver the Made
Membership Interests or (ii) De Palma’s failure to deliver the EZ Membership
Interests, then each of Bindra and De Palma shall refund all of the Second
Advance Fee that has been paid to such Seller prior to such time.

 

2.2         Purchase and Sale of Membership Interests

 

Upon and subject to the terms hereof, at the Closing, (i) Bindra shall sell,
assign, convey, transfer, and deliver to Buyer, free and clear of all Liens, and
Buyer shall purchase from Bindra, the Made Membership Interests for the Purchase
Price and (ii) De Palma shall sell, assign, convey, transfer, and deliver to
Buyer, free and clear of all Liens, and Buyer shall purchase from De Palma, the
EZ Membership Interests for the Purchase Price.

 

2.3         Consideration

 

(a)          On the Closing Date, Buyer and/or Parent shall make the following
payments and deliveries:

 

(i)           Buyer shall deliver to each of Bindra and De Palma cash in an
amount equal to Ten Million Dollars ($10,000,000), less the amount of the Total
Advance Fee that has been paid to such Seller prior to the Closing, and (A) plus
or minus the applicable W/C Adjustment Amount as set forth in the Pre-Closing
Statement, (B) minus, in the case of the amount payable to Bindra, the Made
Indebtedness to be repaid by the Buyer pursuant to Section 2.5(b)(iii)(I),
(C) minus, in the case of the amount payable to De Palma, the EZ Indebtedness to
be repaid by the Buyer pursuant to Section 2.5(b)(iii)(J), (D) minus, in the
case of the amount payable to Bindra, the Seller Transaction Expenses of Made,
if any, as reflected on Made’s Pre-Closing Statement and to be paid by the Buyer
pursuant to Section 2.5(b)(iii)(K), and (E) minus, in the case of the amount
payable to De Palma, the Seller Transaction Expenses of EZ, if any, as reflected
on EZ’s Pre-Closing Statement and to be paid by the Buyer pursuant to
Section 2.5(b)(iii)(K) (each such payment being referred to herein as a “Closing
Cash Payment”), by wire transfer of immediately available funds to an account
specified by each of Bindra and De Palma to Buyer at least two (2) Business Days
prior to the Closing;

 

- 14 -

--------------------------------------------------------------------------------


 

(ii)          In the event that Buyer is unable or unwilling to timely deliver
the Closing Cash Payment to either or both of Bindra and/or De Palma as required
pursuant to Section 2.3(a)(i), Parent shall deliver a Closing Cash Payment to
each of Bindra and De Palma by wire transfer of immediately available funds to
the account specified by each of the Sellers to Buyer as required pursuant to
Section 2.3(a)(i); and

 

(iii)         Parent shall issue the Closing Stock Consideration to each of
Bindra and De Palma.

 

(b)          On March 31, 2014 (the “Post-Closing Payment Date”), Buyer and/or
Parent shall make the following payments and deliveries:

 

(i)           Buyer shall deliver to each of Bindra and De Palma cash in an
amount equal to Five Million Dollars ($5,000,000) (each such payment by Buyer to
Bindra and De Palma referred to herein as a “Post-Closing Cash Payment”), in
each case, less 50% of the amount of payments, if any, due and payable by the
Sellers as of the Post-Closing Payment Date pursuant to Section 2.4(f),
Section 6.3 and/or Section 9.2, by wire transfer of immediately available funds
to an account specified by each of Bindra and De Palma to Buyer at least two
(2) Business Days prior to the date of such Post-Closing Cash Payments; and

 

(ii)          In the event that Buyer is unable or unwilling to timely deliver
the Post-Closing Cash Payment to either or both of Bindra and/or De Palma as
required pursuant to Section 2.3(b)(i), Parent shall deliver the Post-Closing
Cash Payment to each of Bindra and De Palma by wire transfer of immediately
available funds to the account specified by each of the Sellers to Buyer as
required pursuant to Section 2.3(b)(i).

 

(c)          On the date of the delivery by Buyer of the Final Payment EBITDA
Report pursuant to Section 7.2 (the “Final Payment Date”), Buyer and/or Parent
shall make the following payments and deliveries:

 

(i)           Buyer shall deliver to each of Bindra and De Palma, cash in an
amount equal to fifty percent (50%) of the greater of (A) (1) the product of
(x) the greater of (a) the mean Estimated EBITDA of the Ongoing Festivals for
2015, 2016 and 2017 or (b) the median Estimated EBITDA of the Ongoing Festivals
for 2015, 2016 and 2017, each as set forth in the Final Payment EBITDA Report,
and (y) a factor of 10, minus (2) Seventeen Million Five Hundred Thousand
Dollars ($17,500,000); or (B) Ten Million Dollars ($10,000,000), (C) in the case
of a payment pursuant to either (A) or (B), less 50% of the Final Payment
Reserve Amount (the “Final Payment”), and (D) in the case of a payment pursuant
to either (A) or (B), less 50% of the amount of payments, if any, due and
payable by the Sellers as of the Final Payment Date pursuant to Section 2.4(f),
Section 6.3 and/or Section 9.2, by wire transfer of immediately available funds
to an account specified by each of Bindra and De Palma to Buyer at least
(2) Business Days prior to the date of such Final Payment;

 

- 15 -

--------------------------------------------------------------------------------


 

(ii)          Upon the Final Payment Reserve Release Date, Buyer shall deliver
to Sellers the Final Payment Reserve Amount, less an amount equal to any claims
by Parent pursuant to Section 9.2(vi) for Losses relating to 2013 Festival
Liabilities pending as of the Final Reserve Release Date.  If any such portion
of the Final Payment Reserve Amount is not released on the Final Payment Reserve
Release Date in connection with a pending indemnification claim, promptly upon
the resolution of any such indemnification claim, such portion of the Final
Payment Reserve Amount not so distributed on the Final Payment Reserve Release
Date and not due and payable to Parent shall be delivered to the Sellers.

 

(iii)         In the event that Buyer is unable or unwilling to timely deliver
the Final Payment to Bindra and De Palma as required pursuant to Section 2.3(c),
Parent shall deliver the Final Payment to Bindra and De Palma by wire transfer
of immediately available funds to the account specified by the Sellers to Buyer
as required pursuant to Section 2.3(c).

 

(d)          Notwithstanding anything to the contrary contained in this
Agreement, if, at any time on or after the Closing Date, (A) either Seller’s
employment with Buyer is terminated for Good Reason (as defined in such Seller’s
Employment Agreement) or without Cause (as defined in such Seller’s Employment
Agreement); (B) Parent, Buyer, Made or EZ enters into a transaction to effect a
sale or other disposition of all or substantially all of the assets of Parent,
Buyer, Made or EZ, or a merger, consolidation, recapitalization or other
transaction in which any Person who is not an Affiliate of Parent, Buyer, Made
or EZ and is not a beneficial owner, directly or indirectly, of fifty percent
(50%) or more of the combined voting power of all interests in Parent, Buyer,
Made or EZ immediately following the Closing becomes the beneficial owner,
directly or indirectly, of fifty percent (50%) or more of the combined voting
power of all interests in Parent, Buyer, Made or EZ; (C) Parent, Buyer, Made or
EZ permits the sale, transfer or other disposition of all or substantially all
of the equity interests in, or business, assets or property (including
intellectual property) of, Made, EZ, Buyer or any other Affiliate primarily
engaged in the Ongoing Festivals to any Person that is not an Affiliate of
Parent or Buyer without the prior written consent of the Sellers; (D) Parent,
Buyer, Made or EZ permits the license of the assets or property (including
intellectual property) of, Made, EZ, Buyer or any other Affiliate primarily
engaged in the Ongoing Festivals to any Person that is not an Affiliate of
Parent or Buyer without the prior written consent of the Sellers; or (E) Parent,
Buyer, Made or EZ makes a general assignment for the benefit of creditors, or
any proceeding shall be instituted by or against Parent, Buyer, Made or EZ,
seeking to adjudicate it as bankrupt or insolvent, or seeking liquidation,
winding up or reorganization, arrangement, adjustment, protection, relief or
composition of its debts under any Law relating to bankruptcy, insolvency or
reorganization (each, a “Triggering Event”), then the Sellers shall have the
right, by delivery of written notice to Buyer, to elect to have Buyer and/or
Parent pay to each of Bindra and De Palma, within 15 days of delivery of such
notice, the Post-Closing Cash Payment (subject to any adjustments to be made in
accordance with the terms hereof) and the Final Payment (subject to any
adjustments to be made in accordance with the terms hereof); provided that the
amount of the Final Payment shall be determined using the Buyer’s then most
recently completed fiscal year preceding such Triggering Event, and all
applicable references herein to 2017 relating to the Final Payment

 

- 16 -

--------------------------------------------------------------------------------


 

automatically shall be amended to reflect such earlier fiscal year.  Parent and
Buyer shall notify the Sellers in writing promptly after the determination by
Parent or Buyer that a Triggering Event described in subsection (B) or (C) of
the definition thereof shall or is reasonably likely to occur.

 

2.4         Cash Payment Adjustments

 

The Closing Cash Payment shall be subject to adjustment at and after the
Closing, as specified in this Section 2.4:

 

(a)          Prior to the Closing Date, the Sellers have delivered to Parent a
certificate (the “Pre-Closing Statement”) setting forth Sellers’ reasonable good
faith estimates of the Net Working Capital of each of Made and EZ, and the
amount, if any, by which each such estimated Net Working Capital amount set
forth in the Pre-Closing Statement is more or less than Zero Dollars ($0) (each,
a “W/C Adjustment Amount”).  If the estimated Net Working Capital for Made set
forth in the Pre-Closing Statement is less than Zero Dollars ($0) then the
Closing Cash Payment payable by Parent to Bindra shall be reduced by an amount
equal to the W/C Adjustment Amount applicable to Made; if the estimated Net
Working Capital for Made set forth in the Pre-Closing Statement is more than
Zero Dollars ($0), then the Closing Cash Payment payable by Parent to Bindra
shall be increased by an amount equal to the W/C Adjustment Amount applicable to
Made.  If the estimated Net Working Capital for EZ set forth in the Pre-Closing
Statement is less than Zero Dollars ($0) then the Closing Cash Payment payable
by Parent to De Palma shall be reduced by an amount equal to the W/C Adjustment
Amount applicable to EZ; if the estimated Net Working Capital for EZ set forth
in the Pre-Closing Statement is more than Zero Dollars ($0), then the Closing
Cash Payment payable by Parent to De Palma shall be increased by an amount equal
to the W/C Adjustment Amount applicable to EZ.

 

(b)          Within 120 days following the Closing Date, the Accounting Firm
shall prepare and deliver to the Parties a certificate (the “Closing Statement”)
setting forth the determination of Net Working Capital for each of Made and EZ
and the W/C Adjustment Amount applicable to each of the Companies, in each case
determined in accordance with GAAP.  Either Party shall be entitled to provide
to the Accountant any supporting documentation for the Closing Statement and any
additional information that such Party may reasonably request or deem
appropriate, including any adjustments, amendments or corrections by the Sellers
to the Pre-Closing Statement, or any of the information contained therein.  For
the further avoidance of doubt, notwithstanding GAAP or the prior practice of
the Companies, no anticipated, unpaid Insurance Proceeds have been included as
accounts receivable or other Current Assets in the Pre-Closing Statement and any
and all Insurance Proceeds actually received will be included in the calculation
of Net Working Capital as Current Assets of the Company as of the Closing Date
and will be included in the determination of the Final W/C Adjustment Amount.

 

(c)          Within 30 days after the receipt of the Closing Statement, each of
the Parties shall have the right to deliver to the other Party a written
statement either accepting the Closing Statement or specifying any objections
thereto in reasonable detail (an “Objection Statement”), which objections shall
be in reasonable detail describing the

 

- 17 -

--------------------------------------------------------------------------------


 

nature and amount of the disagreement(s) asserted.  If neither Party delivers an
Objection Statement within such 30-day period, then the Closing Statement shall
become final and binding upon all Parties.  If either of the Parties does
deliver an Objection Statement within such 30-day period, then the Parties shall
negotiate in good faith for 15 days following receipt of such Objection
Statement to resolve such objections (any unresolved objection, an “Adjustment
Dispute”).  After such 15-day period, any item or matter set forth in the
Closing Statement that is not an Adjustment Dispute shall become final and
binding upon all Parties.  If the Parties are unable to resolve all objections
during such 15-day period, then any remaining Adjustment Disputes, and only such
remaining Adjustment Disputes, shall be resolved by Binding Arbitration pursuant
to the terms of Section 11.8(b).  Upon delivery of an opinion by the Arbitrators
with respect to an Adjustment Dispute, the Closing Statement, as modified in
accordance with such opinion, shall become final and binding upon all Parties.

 

(d)          The fees, costs and expenses of the Accounting Firm and any other
accountants or other advisors used by or on behalf of Buyer in connection with
this Section 2.4 and incurred pursuant to this Section 2.4 shall be borne by
Buyer.

 

(e)          As used herein, “Final W/C Adjustment Amount” for each Company
means the W/C Adjustment Amount established in accordance with the procedure
under Section 2.4(b) and Section 2.4(c).

 

(i)           If a W/C Adjustment Amount for a Company as set forth in the
Pre-Closing Statement is a negative number, reducing the amount of a Closing
Cash Payment, and the Final W/C Adjustment Amount for such Company is a negative
number and:

 

(A)         if the Final W/C Adjustment Amount (expressed as a positive number)
for such Company exceeds the W/C Adjustment Amount (expressed as a positive
number) for such Company, then the Closing Cash Payment payable by Parent to the
applicable Seller shall be reduced by an amount equal to the difference between
such Final W/C Adjustment Amount (expressed as a positive number) and such W/C
Adjustment Amount (expressed as a positive number); or

 

(B)         if the Final W/C Adjustment Amount (expressed as a positive number)
for such Company is less than the W/C Adjustment Amount (expressed as a positive
number) for such Company, then the Closing Cash Payment payable by Parent to the
applicable Seller shall be increased by an amount equal to the difference
between such Final W/C Adjustment Amount (expressed as a positive number) and
such W/C Adjustment Amount (expressed as a positive number).

 

(ii)          If the W/C Adjustment Amount for a Company as set forth in the
Pre-Closing Statement is a negative number, reducing the amount of a Closing
Cash Payment, and the Final W/C Adjustment Amount for such Company is a positive
number, then the Closing Cash Payment payable by Parent to the

 

- 18 -

--------------------------------------------------------------------------------


 

applicable Seller shall be increased by an amount equal to the difference
between such Final W/C Adjustment Amount (expressed as a positive number) and
such W/C Adjustment Amount (expressed as a negative number).

 

(iii)         If the W/C Adjustment Amount for a Company as set forth in the
Pre-Closing Statement is a positive number, increasing the amount of a Closing
Cash Payment, and the Final W/C Adjustment Amount for such Company is a positive
number and:

 

(A)         if the Final W/C Adjustment Amount for such Company exceeds the W/C
Adjustment Amount for such Company, then the Closing Cash Payment payable by
Parent to the applicable Seller shall be increased by an amount equal to the
difference between such Final W/C Adjustment Amount and such W/C Adjustment
Amount; or

 

(B)         if the Final W/C Adjustment Amount for such Company is less than the
W/C Adjustment Amount for such Company, then the Closing Cash Payment payable by
Parent to the applicable Seller shall be decreased by an amount equal to the
difference between such Final W/C Adjustment Amount and such W/C Adjustment
Amount.

 

(iv)         If a W/C Adjustment Amount for a Company as set forth in the
Pre-Closing Statement is a positive number, increasing the amount of a Closing
Cash Payment, and the Final W/C Adjustment Amount for such Company is a negative
number, then the Closing Cash Payment payable by Parent to the applicable
Sellers shall be decreased by an amount equal to the difference between such
Final W/C Adjustment Amount (expressed as a negative number) and such W/C
Adjustment Amount (expressed as a positive number).

 

(f)           If a downward adjustment to the Closing Cash Payment is required
pursuant to Section 2.4(e), the payment of such downward adjustment, in an
amount equal to the difference between the applicable Final W/C Adjustment
Amount and the applicable W/C Adjustment Amount, as determined in accordance
with Section 2.4(e), shall be effected as follows: (A) first, by a reduction of
the Post-Closing Cash Payment until such adjustment has been completed or the
Post-Closing Cash Payment has been depleted, (B) second, if necessary, by a
reduction of the Final Payment until such adjustment has been completed or the
Final Payment has been depleted, and (C) third, if necessary, Sellers shall
submit a payment to Parent by wire transfer of immediately available funds
promptly, but in no event later than five (5) Business Days following receipt of
written notice from Parent requesting such payment of the remaining amount due
to complete such reduction.

 

(g)          Any upward adjustment to a Closing Cash Payment under
Section 2.4(e) shall be effected as follows: by an increase in the amount of the
Post-Closing Cash Payment in an amount in equal to the difference between the
applicable Final W/C Adjustment Amount and the applicable W/C Adjustment Amount,
as determined in accordance with Section 2.4(e).

 

- 19 -

--------------------------------------------------------------------------------


 

(h)          From and after the Closing, Buyer shall maintain separate records
for all 2013 Festival Liabilities.  Any Insurance Proceeds received following
the determination of the Final W/C Adjustment Amount that were not contemplated
in the payments made pursuant to Sections 2.4(f) or 2.4(g) above, as applicable,
will continue to be applied pursuant to Section 7.5.  For the avoidance of
doubt, Sellers shall remain liable for all 2013 Festival Liabilities that are
not accounted for in the Final W/C Adjustment Amount pursuant to Article 9 to
the extent such 2013 Festival Liabilities exceed the Insurance Proceeds in
accordance with the terms hereof.

 

2.5         Closing

 

(a)          Closing Date.  The closing of the purchase of the Closing
Membership Interests (the “Closing”) shall take place at the offices of Reed
Smith LLP, 599 Lexington Avenue, 22nd Floor, New York, NY 10022, at a time and
on a date to be designated by the Companies and Buyer, which shall be no later
than the second (2nd) Business Day after the satisfaction or waiver of the
conditions set forth in Article 8 hereof (other than those conditions which by
their terms are to be satisfied or waived at the Closing), provided that the
conditions set forth in Article 8 hereof are satisfied or waived (other than
those conditions which by their terms are to be satisfied or waived at the
Closing) or such other time, date and location as the Companies and Buyer shall
mutually agree. The Closing may be accomplished remotely by the electronic
exchange of all deliveries required by Section 2.5(b) between the Parties.  The
date on which the Closing actually occurs is referred to herein as the “Closing
Date”.

 

(b)          Closing Deliveries.

 

(i)           At the Closing, Bindra shall deliver or cause to be delivered
(and, as applicable, cause Made to deliver) to Buyer and Parent the following:

 

(A)         a certificate, dated the Closing Date, in form and substance
reasonably satisfactory to Buyer, signed by the secretary of Made, attaching
thereto copies of the following documents and certifying, as applicable, that
(x) such copies are complete and correct copies of such documents, (y) such
documents are in full force and effect, and (z) such documents have not been
amended, modified, or rescinded (and that the amendment, modification, or
rescinding of such documents has not been authorized):

 

i.             Made’s Organizational Documents;

 

ii.            the requisite written consent, or minutes of the meeting, of
Made’s managing member or other governing body authorizing the execution and
delivery of this Agreement and the Ancillary Documents, and the performance of
the transactions contemplated hereby and thereby, on behalf of Made; and

 

iii.           the requisite written consent, or minutes of the meeting, of
Made’s required equityholders (1) authorizing the execution and delivery of this
Agreement and the Ancillary Documents, and the performance of the

 

- 20 -

--------------------------------------------------------------------------------


 

transactions contemplated hereby and thereby, on behalf of Made and
(2) declaring the execution and delivery of this Agreement and the Ancillary
Documents, and the performance of the transactions contemplated hereby and
thereby, on behalf of Made to be advisable and in the best interest of Made and
the Made’s equityholders;

 

(B)         a certificate of good standing of Made, issued as of a date that is
no more than five (5) Business Days before the Closing Date from the Secretary
of State of Massachusetts;

 

(C)         a certificate executed by an officer of Made, dated the Closing
Date, stating that the preconditions specified in Section 8.2(a), (b) and (g),
as they relate to Made, have been satisfied;

 

(D)         a certificate executed by Bindra, dated the Closing Date, stating
that the preconditions specified in Section 8.2(a), (b) and (g), as they relate
to Bindra, have been satisfied;

 

(E)         an assignment of the Made Closing Membership Interests, duly
executed by Bindra, in the form attached hereto as Exhibit E;

 

(F)          the Registration Rights Agreement, duly executed by Bindra;

 

(G)         an Employment Agreement, duly executed by Bindra;

 

(H)         the Lock-Up Agreement, duly executed by Bindra;

 

(I)           the Underwriter Lock-Up Agreement, duly executed by Bindra;

 

(J)           the Books and Records of Made; it being understood that Bindra
shall be entitled to retain one copy of such Books and Records;

 

(K)         a certificate meeting the requirements of Treasury Regulations
Section 1.1445-2(b)(2), certifying that Bindra is not a foreign Person within
the meaning of Sections 1445 and 897 of the Code (each such certificate, a
“FIRPTA Certificate”), provided, however, that, notwithstanding anything to the
contrary in this Agreement, if the Buyer does not obtain a FIRPTA Certificate
from Bindra, the Buyer shall be entitled to proceed with the Closing and
withhold from the portion of the Purchase Price otherwise payable to Bindra that
has not delivered a FIRPTA Certificate the appropriate amounts required to be
withheld pursuant to Section 1445 of the Code;

 

(L)         payoff letters and lien releases regarding the Made Indebtedness to
be repaid pursuant to Section 2.5(b)(iii)(I), each in form and substance
reasonably satisfactory to Parent;

 

- 21 -

--------------------------------------------------------------------------------


 

(M)        draft interim financial statements of Made through September 30,
2013; and

 

(N)         such other certificates, documents and/or instruments as Buyer may
reasonably request to carry out the transactions contemplated by the Closing.

 

(ii)          At the Closing, De Palma shall deliver or cause to be delivered
(and, as applicable, cause EZ to deliver) to Buyer and Parent the following:

 

(A)         a certificate, dated the Closing Date, in form and substance
reasonably satisfactory to Buyer, signed by the secretary of EZ, attaching
thereto copies of the following documents and certifying, as applicable, that
(x) such copies are complete and correct copies of such documents, (y) such
documents are in full force and effect, and (z) such documents have not been
amended, modified, or rescinded (and that the amendment, modification, or
rescinding of such documents has not been authorized):

 

i.             EZ’s Organizational Documents;

 

ii.            the requisite written consent, or minutes of the meeting, of EZ’s
managing member or other governing body authorizing the execution and delivery
of this Agreement and the Ancillary Documents, and the performance of the
transactions contemplated hereby and thereby, on behalf of EZ; and

 

iii.           the requisite written consent, or minutes of the meeting, of EZ’s
required equityholders (1) authorizing the execution and delivery of this
Agreement and the Ancillary Documents, and the performance of the transactions
contemplated hereby and thereby, on behalf of EZ and (2) declaring the execution
and delivery of this Agreement and the Ancillary Documents, and the performance
of the transactions contemplated hereby and thereby, on behalf of EZ to be
advisable and in the best interest of EZ and the EZ’s equityholders;

 

(B)         a certificate of good standing of EZ, issued as of a date that is no
more than five (5) Business Days before the Closing Date from the Secretary of
State of New York;

 

(C)         a certificate executed by an officer of EZ, dated the Closing Date,
stating that the preconditions specified in Section 8.2(a), (b) and (g), as they
relate to EZ, have been satisfied;

 

(D)         a certificate executed by De Palma, dated the Closing Date, stating
that the preconditions specified in Section 8.2(a), (b) and (g), as they relate
to De Palma, have been satisfied;

 

- 22 -

--------------------------------------------------------------------------------


 

(E)         an assignment of the EZ Closing Membership Interests, duly executed
by De Palma, in the form attached hereto as Exhibit E;

 

(F)          the Registration Rights Agreement, duly executed by De Palma;

 

(G)         an Employment Agreement, duly executed by De Palma;

 

(H)         the Lock-Up Agreement, duly executed by De Palma;

 

(I)           the Underwriter Lock-Up Agreement, duly executed by De Palma;

 

(J)           the Books and Records of EZ; it being understood that De Palma
shall be entitled to retain one copy of such Books and Records;

 

(K)         a FIRPTA Certificate, provided, however, that, notwithstanding
anything to the contrary in this Agreement, if the Buyer does not obtain a
FIRPTA Certificate from De Palma, the Buyer shall be entitled to proceed with
the Closing and withhold from the portion of the Purchase Price otherwise
payable to De Palma that has not delivered a FIRPTA Certificate the appropriate
amounts required to be withheld pursuant to Section 1445 of the Code;

 

(L)         payoff letters and lien releases regarding the EZ Indebtedness to be
repaid pursuant to Section 2.5(b)(iii)(J), each in form and substance reasonably
satisfactory to Parent;

 

(M)        draft interim financial statements of EZ through September 30, 2013;
and

 

(N)         such other certificates, documents and/or instruments as Buyer may
reasonably request to carry out the transactions contemplated by the Closing.

 

(iii)         At the Closing, Buyer and/or Parent will deliver or cause to be
delivered to each of the Sellers or the Companies, as applicable, the following:

 

(A)         a certificate, dated the Closing Date, in form and substance
reasonably satisfactory to the Sellers, signed on behalf of the Buyer and Parent
by the secretary of the Buyer and Parent, respectively, attaching thereto copies
of the following documents and certifying, as applicable, that (x) such copies
are complete and correct copies of such documents, (y) such documents are in
full force and effect, and (z) such documents have not been amended, modified,
or rescinded (and that the amendment, modification, or rescinding of such
documents has not been authorized):

 

i.             each of Buyer’s and Parent’s Organizational Documents;

 

- 23 -

--------------------------------------------------------------------------------


 

ii.            the requisite written consent, or minutes of the meeting, of
Buyer’s Board authorizing the execution and delivery of this Agreement and the
Ancillary Documents, and the performance of the transactions contemplated hereby
and thereby, on behalf of Buyer; and

 

iii.           the requisite written consent, or minutes of the meeting, of
Parent’s Board authorizing the execution and delivery of this Agreement and the
Ancillary Documents, and the performance of the transactions contemplated hereby
and thereby, on behalf of Parent;

 

(B)         a certificate of good standing of each of Buyer and Parent, issued
as of a date that is no more than five (5) Business Days before the Closing Date
from the Secretary of State of Delaware;

 

(C)         a certificate executed by an officer of each of Buyer and Parent,
dated the Closing Date, stating that the preconditions specified in
Section 8.4(a) and (b), as they relate to Buyer and Parent, have been satisfied;

 

(D)         the Closing Cash Payment;

 

(E)         the Closing Stock Consideration;

 

(F)          the Registration Rights Agreement, duly executed by Parent;

 

(G)         the Employment Agreements, duly executed by Buyer;

 

(H)         the Lock-Up Agreement, duly executed by Parent;

 

(I)           to the payees thereof, on behalf of Made, cash by wire transfer of
immediately available funds to accounts designated in the payoff letters with
respect thereto, in an amount sufficient to repay the Made Indebtedness;

 

(J)           to the payees thereof, on behalf of EZ, cash by wire transfer of
immediately available funds to accounts designated in the payoff letters with
respect thereto, in an amount sufficient to repay the EZ Indebtedness;

 

(K)         to the payees thereof, on behalf of the Companies and the Sellers,
cash by wire transfer of immediately available funds to accounts designated by
the payees thereof, in an amount sufficient to pay the Seller Transaction
Expenses;

 

(L)         to each Company, cash by wire transfer of immediately available
funds to accounts designated by such Company, in amounts sufficient to pay the
accounts payable of such Company that (i) are due and payable to on or prior to
the Closing Date, and (ii) are included as Current Liabilities of such Company
in its respective Pre-Closing Statement, provided

 

- 24 -

--------------------------------------------------------------------------------


 

that notwithstanding the foregoing, such payment from the Buyer to the Companies
may be made by the Buyer in the ordinary course of business; and

 

(M)        such other certificates, documents and/or instruments as Sellers or
the Companies may reasonably requests to carry out the transactions contemplated
by the Closing.

 

3.                                    [INTENTIONALLY OMITTED]

 

4.                                    REPRESENTATIONS AND WARRANTIES

 

4.1         Representations and Warranties Concerning the Sellers

 

Except as set forth on the disclosures schedules attached hereto and delivered
in connection herewith (the “Disclosure Schedules”), each of the Sellers,
jointly and severally, represents and warrants to Buyer and Parent that each of
the following representations and warranties is true, correct and complete as of
the date hereof and as of the Closing Date:

 

(a)          Ownership. As of the Closing Date, (i) Bindra is the lawful record
and beneficial owner of the Made Membership Interests and has good title to such
Made Membership Interests, free and clear of any Liens (other than for Taxes not
yet due and payable) and with no restriction on the voting rights (if
applicable) and other incidents of record and beneficial ownership pertaining
thereto and (ii) De Palma is the lawful record and beneficial owner of the EZ
Membership Interests and has good title to such EZ Membership Interests, free
and clear of any Liens (other than for Taxes not yet due and payable) and with
no restriction on the voting rights (if applicable) and other incidents of
record and beneficial ownership pertaining thereto.

 

(b)          Authorization of Transaction. Each of the Sellers has the legal
capacity to execute and deliver this Agreement and each Ancillary Document to
which such Seller is a party and to perform such Seller’s obligations hereunder
and thereunder.  This Agreement and each of the Ancillary Documents to which
either of the Sellers is party has been (or, contemporaneously with the Closing
is being) duly executed and delivered by such Seller and, assuming the due
authorization, execution and delivery by the other parties hereto or thereto,
constitutes a legal, valid, and binding obligation of such Seller, enforceable
against such Seller in accordance with its terms, except as such enforcement
might be subject to or limited by (i) applicable bankruptcy, insolvency,
reorganization, moratorium, fraudulent conveyance, or other similar Laws, now or
hereafter in effect, relating to or affecting creditors’ rights and remedies
generally and (ii) the effect of general principles of equity.

 

(c)          Noncontravention.  The execution, delivery, and performance by each
of the Sellers of this Agreement and the Ancillary Documents and the
consummation of the Transactions does not and will not (i) contravene or
conflict with any of Made’s Organizational Documents (as applicable);
(ii) contravene or conflict with any of EZ’s Organizational Documents (as
applicable); (iii) violate or conflict in any material way with any applicable
Law to which the Sellers are subject; (iv) result in the creation or imposition
of any Lien on any of the Companies’ assets or any of the Membership Interests;
or (v) contravene, conflict with, or constitute a violation or breach of any
material Contract to

 

- 25 -

--------------------------------------------------------------------------------


 

which either of the Sellers is a party or to which any of the Companies’ assets
or any of the Membership Interests are subject. Except as set forth on Schedule
4.1(c), neither Seller is required to give any notice to, make any filing with,
or obtain any authorization, consent, or approval of any Governmental Authority
or any other Person in order for the Parties to consummate the transactions
contemplated by this Agreement and the Ancillary Documents.

 

(d)          No Brokers’ Fees. Neither Seller is obligated to pay or has any
Liability with respect to any fees or commissions to any broker, finder, or
agent with respect to the transactions contemplated hereby or by any Ancillary
Document for which Buyer or the Companies could become liable or otherwise
obligated.

 

(e)          Disclosure.  The representations and warranties of each of the
Sellers made or contained in this Agreement, the schedules and exhibits hereto,
and the certificates and statements executed or delivered in connection
herewith, do not and shall not contain any untrue statement of a material fact
and do not and shall not omit to state a material fact required to be stated
therein or necessary in order to make such representations, warranties, or other
material not materially misleading in light of the circumstances in which they
were made or delivered.

 

4.2         Representations and Warranties Concerning the Companies

 

Except as set forth on the Disclosure Schedules, the Seller Parties, jointly and
severally, represent and warrant to Buyer and Parent that each of the following
representations and warranties is true, correct and complete as of the date
hereof and as of the Closing Date:

 

(a)          Organization, Good Standing, and Qualification.  Made is a limited
liability company duly organized, validly existing and in good standing under
the Laws of the State of Massachusetts and EZ is a limited liability company
duly organized, validly existing and in good standing under the Laws of the
State of New York. Each of the Companies has all requisite limited liability
company power and authority to own and operate its properties and to carry on
its businesses as now conducted.  Schedule 4.2(a) lists every jurisdiction in
which the Companies are qualified to do business, and such jurisdictions
represent every jurisdiction in which their ownership of property or the conduct
of the Business as now conducted requires them to qualify, except where the
failure to be so qualified would not have a Material Adverse Effect.  Each of
the Companies has made available to Buyer copies of the Organizational Documents
of each of the Companies, and such copies are true and complete.  Schedule
4.2(a) sets forth a correct and complete list of the managers, officers and
directors of each of the Companies.

 

(b)          Authorization of Transaction.  Each of the Companies has all
limited liability company power and authority to execute and deliver this
Agreement and each Ancillary Document to which such Company is a party and to
perform such Company’s obligations hereunder and thereunder. This Agreement and
each Ancillary Document has been (or, contemporaneously with the Closing is
being) duly executed and delivered by each of the Companies and, assuming the
due authorization, execution and delivery by the other parties thereto,
constitutes a legal, valid, and binding obligation of each of the

 

- 26 -

--------------------------------------------------------------------------------


 

Companies, enforceable against each of the Companies in accordance with its
terms, except as such enforcement might be subject to or limited by
(i) applicable bankruptcy, insolvency, reorganization, moratorium, fraudulent
conveyance, or other similar Laws, now or hereafter in effect, relating to or
affecting creditors’ rights and remedies generally and (ii) the effect of
general principles of equity.

 

(c)                               Capitalization.  Except as set forth on
Schedule 4.2(c), the Membership Interests constitute all of the outstanding
equity interests of the Companies.  Except for the Membership Interests and
except as set forth on Schedule 4.2(c), there are no outstanding: (i) equity
interests or voting securities of either of the Companies; (ii) securities
convertible or exchangeable into equity interests of either of the Companies;
(iii) options, warrants, purchase rights, subscription rights, preemptive
rights, conversion rights, exchange rights, calls, puts, rights of first refusal
or other contracts that require either of the Companies to issue, sell or
otherwise cause to become outstanding or to acquire, repurchase or redeem equity
interests of either of the Companies; or (iv) equity appreciation, phantom
equity interests, profit participation or similar rights with respect to either
of the Companies, and there are no outstanding obligations of either of the
Companies, actual or contingent, to issue, transfer, sell or deliver or to
repurchase, redeem or otherwise acquire any securities.   The Membership
Interests have been duly authorized and validly issued and were issued in
compliance with all applicable securities Laws and are not subject to, nor were
they issued in violation of, any purchase option, call option, right of first
refusal, first offer, co-sale or participation preemptive right, subscription
right or any similar right.  The ownership of each of the Companies as set forth
on Schedule 4.2(c) is true correct and complete, and the Membership Interests as
set forth therein constitute all outstanding equity securities of each of the
Companies, free and clear of all Liens.  A correct and complete description of
the Indebtedness of each of the Companies is set forth on Schedule 4.2(c).

 

(d)                             Noncontravention.  The execution, delivery, and
performance by either of the Companies of any Ancillary Documents to which such
Company is party and the consummation of the Transactions does not and will not
(i) contravene or conflict with any of Made’s Organizational Documents;
(ii) contravene or conflict with any of EZ’s Organizational
Documents; (iii) violate or conflict in any way with any applicable Law to which
either of the Companies is subject; (iv) result in the creation or imposition of
any Lien on an asset of either of the Companies; or (v) except as set forth on
Schedule 4.2(d), contravene, conflict with, or constitute a violation or breach
of any material Contract to which either of the Companies is a party or to which
any of the Companies’ assets are subject.

 

(e)                               Consents. The Contracts listed on Schedule
4.2(e) are the only Contracts to which either of the Companies is a party or to
which any of the Companies’ assets are subject, requiring a consent, approval,
authorization, order, notice or other action of or filing with any Person as a
result of the execution, delivery and performance of this Agreement or the
consummation of the Transactions (each of the foregoing, a “Consent”).

 

(f)                                Ownership and Absence of Liens. Schedule
4.2(f) sets forth a true, complete and correct list of all of the material
tangible assets owned by either of the Companies.  To each of the Companies’
Knowledge, the Companies’ assets have no

 

- 27 -

--------------------------------------------------------------------------------


 

material defects, are in good operating condition and repair and function
(ordinary wear and tear, obsolescence and general depreciation excepted) and are
suitable for their present uses.  Except as set forth on Schedule 4.2(f), each
of the Companies has good, valid and marketable title or leasehold title, as
applicable, in and to its assets, free and clear of all Liens. To each of the
Sellers’ Knowledge, no Person has made any claim or assertion challenging either
of the Companies’ sole and exclusive ownership of all right, title and interest
in and to such Company’s assets, except as set forth on Schedule 4.2(f).

 

(g)                              Financial Statements. Schedule 4.2(g) consists
of: (i) the audited consolidated balance sheet of each of the Companies and the
related statements of income, stockholders equity and cash flows, in each case,
as of and for the fiscal years ended December 31, 2012 and 2011, prepared by the
Accounting Firm (the “Audited Financial Statements”); (ii) the interim financial
statements through March 31, 2013; and (iii) the interim financial statements
through June 30, 2013, which financial statements, in each case, may be reviewed
by the Accounting Firm at the sole cost and expense of Buyer (together, the
“Interim Financial Statements” and, together with the Audited Financial
Statements, the “Financial Statements”).  Except as set forth on Schedule
4.2(g), each of the Financial Statements was prepared on the basis of and in
accordance with the Books and Records of each of the Companies kept in the
ordinary course of business (which Books and Records are accurate and complete
in all material respects), and fairly presents in all material respects the
financial condition of each of the Companies on a consolidated basis as of its
respective date, and the consolidated results of operations and cash flows of
each of the Companies for the periods related thereto, in each case in
accordance with GAAP consistently applied, except in the case of the unaudited
Financial Statements for the absence of footnote disclosure and year-end
adjustments, none of which has resulted or will result, individually or in the
aggregate, in a Material Adverse Effect, taken as a whole.

 

(h)                              Absence of Certain Developments.  Except as set
forth on Schedule 4.2(h), since January 1, 2013 until the date hereof, there has
not been any Material Adverse Effect with respect to either of the Companies,
and no event has occurred, and to each of the Companies’ Knowledge, no
circumstances exist that would reasonably be expected to result in a Material
Adverse Effect with respect to either of the Companies. Except as set forth on
Schedule 4.2(h) or except as expressly contemplated by this Agreement, since
January 1, 2013, neither of the Companies have:

 

(i)                                  amended any of their Organizational
Documents;

 

(ii)                              incurred any Indebtedness except working
capital credit line borrowings, or guaranteed any such Indebtedness, or issued
or sold any Indebtedness or warrants or rights to acquire any Indebtedness of
such party or guarantee any Indebtedness of others, in each case other than in
the ordinary course of business;

 

(iii)                          mortgaged, pledged or subjected to any Lien any
of their assets;

 

(iv)                          (A) sold, leased, licensed, assigned, pledged or
granted any security interest in, transferred or otherwise disposed of, or
agreed to sell, lease, license,

 

- 28 -

--------------------------------------------------------------------------------


 

assign, pledge or grant any security interest in, transfer or otherwise dispose
of, any material portion of their tangible assets, except in the ordinary course
of business, or (B) acquired by merger or consolidation with, or merged or
consolidated with, or purchased substantially all of the assets of, any
corporation, partnership, association, joint venture or other business
organization or division thereof;

 

(v)                              sold, licensed, assigned or transferred any
material Company Intellectual Property, except in the ordinary course of
business;

 

(vi)                          issued, sold or transferred, or agreed to the
issuance, delivery or sale of: (A) any of their equity securities; (B) any
securities convertible or exchangeable into equity; or (C) other equity
securities or warrants, options or other rights to acquire their equity
securities, or any bonds or debt securities;

 

(vii)                      made any material capital investment in, or any
material loan to, any other Person;

 

(viii)                  made any material capital expenditures or commitments
therefor, except in the ordinary course of business;

 

(ix)                          adopted any new or made any material changes in
their existing Plans or made any material changes in wages, salary or other
compensation with respect to their officers, directors or employees, except, in
each case, (A) to the extent required to comply with applicable Law or the terms
of any Plan or (B) for any such action that is not material and that was taken
in the ordinary course of business consistent with past practice, and no
communication or announcement has been made indicating any intention of either
of the Companies to take any of the foregoing actions;

 

(x)                              other than intercompany transactions between
the Companies and distributions made to equityholders, paid, loaned or advanced
(other than the payment of salary and benefits in the ordinary course of
business or the payment, advance or reimbursement of expenses in the ordinary
course of business) any amounts to, or sold, transferred or leased any of their
assets to, or entered into or modified any other transactions with, any of their
Affiliates, or made any loan to, or entered into any other transaction with, any
of their directors or officers outside the ordinary course of business;

 

(xi)                          made or rescinded any Tax election, changed any
annual accounting period, adopted or changed any method of accounting or
reversed any accruals (except as required by a change in Law or GAAP), filed any
amended Tax Returns, signed or entered into any closing agreement or settlement,
settled or compromised any claim or assessment of Tax Liability, surrendered any
right to claim a refund, offset or other reduction in Liability, consented to
any extension or waiver of the limitations period applicable to any claim or
assessment, in each case with respect to Taxes;

 

- 29 -

--------------------------------------------------------------------------------


 

(xii)                      modified in a material manner their existing cash
management, credit collection or payment policies, procedures and practices
(including, without limitation, any acceleration in the collection of accounts
receivable, delay in the payment of accounts payable or change in the
maintenance of working capital balances);

 

(xiii)                  commenced or settled any litigation, arbitration or
proceeding involving an amount in excess of Fifty Thousand Dollars ($50,000) in
the aggregate (and not involving equitable relief), other than with respect to
the Pferdmenges Litigation in accordance with Section 6.3;

 

(xiv)                  entered into or materially modified any Material Contract
or material licenses or permits, or otherwise become obligated to do any of the
foregoing, except in each case in the ordinary course of business consistent
with past practice; or

 

(xv)                      experienced, prior to the date hereof, any incidents
of damage, destruction or loss of any property owned by either of the Companies,
whether or not covered by insurance, having a replacement cost or fair market
value in excess of Fifty Thousand Dollars ($50,000).

 

(i)                                  Properties.

 

(i)                                  Neither of the Companies own any real
property.

 

(ii)                              The real property listed on Schedule
4.2(i)(ii) (the “Leased Real Property”) constitutes a complete and correct list
of all of the real property leased, subleased, licensed, or otherwise used in
any material respect, pursuant to other similar agreements or arrangements, by
either of the Companies and that significantly relate to the Business and
operations of either of the Companies.  Schedule 4.2(i)(ii) also sets forth a
complete and correct list of all leases, subleases, licenses or other rental
arrangements pursuant to which either of the Companies holds any Leased Real
Property (individually, a “Lease” and collectively, the “Leases”).  Each of the
Companies has delivered or made available to Buyer accurate and complete copies
of each of the Leases.  None of the Leases referenced in the preceding sentence
have been modified, assigned, changed, supplemented, amended, or mortgaged in
any material respect, except to the extent that such modifications or other
changes are disclosed on Schedule 4.2(i)(ii) or disclosed by the copies of the
Leases delivered or made available to Buyer.  The Leased Real Property listed on
Schedule 4.2(i)(ii) consists of one (1) office location and the rent for such
Leased Real Property is at fair market value.  If, and to the extent that, a
Seller’s office is located in or shares space with a Seller’s primary or other
residence, then an allocation shall be made on a reasonable basis by Buyer for
the costs and expenses incurred in connection with such shared space and such
Seller shall bear the portion of the cost and expense relating to the residence.
With respect to each Lease, and except as otherwise specified on Schedule
4.2(i)(ii):

 

- 30 -

--------------------------------------------------------------------------------


 

(A)                          such Lease is valid and is in full force and
effect, subject to the application of any bankruptcy or creditors’ rights Laws
and, if applicable, proper authorization and execution of such Lease by the
other party thereto;

 

(B)                           none of the Leased Real Property has been
subleased, licensed, assigned or otherwise transferred or conveyed by either of
the Companies, and to each of the Sellers’ Knowledge, there are no Liens that
affect the Leased Real Property as a result of the acts or omissions of either
of the Companies;

 

(C)                           Neither of the Companies has received any written
notice from any Governmental Authority that the use, occupancy, and operations
of any Leased Real Property by such Company is not in compliance with all
applicable Laws and permits; or

 

(D)                          Neither of the Companies has received from any
counterparty thereto or sent to any counterparty thereto written notice of any
material default or alleged default in the performance of any obligation to be
performed or paid under any Lease.

 

(j)                                  Tax Matters.

 

(i)                                  Except as set forth in Section 4.2(j) of
the Disclosure Schedule,

 

(A)                          Each of the Companies has filed all Tax Returns
that it is required to file under applicable Laws.  All such Tax Returns were
correct and complete in all material respects and were prepared in substantial
compliance with all applicable Laws.  All Taxes due and owing by each of the
Companies (whether or not shown on any Tax Return) have been paid.  Neither of
the Companies is currently the beneficiary of any extension of time within which
to file any Tax Return.  Each of the Companies’ Liability for unpaid Taxes,
whether to any Governmental Authority or to another Person (such as under a Tax
Sharing Agreement), (A) did not, as of the date of the latest balance sheet,
exceed the reserve for Tax Liability (excluding reserves for deferred Tax assets
or deferred Tax Liabilities) set forth on the face of the latest balance sheet
(rather than in any notes thereto) and (B) does not exceed that reserve as
adjusted for the passage of time through the Closing Date in accordance with the
past custom and practice of such Company in filing its Tax Returns.  Neither of
the Companies and neither of the Sellers has received written notice of any
Claim made by a Governmental Authority in a jurisdiction where a Company does
not file Tax Returns that such Company may be subject to taxation by that
jurisdiction.  There are no Liens on any of the assets of either of the
Companies that arose in connection with any failure (or alleged failure) to pay
any Tax when due.

 

- 31 -

--------------------------------------------------------------------------------


 

(B)                           Each of the Companies has withheld and paid when
due all Taxes required to have been withheld and paid in connection with amounts
paid or owing to any employee, creditor, independent contractor, shareholder,
foreign payee or other third party.

 

(C)                           There is no dispute or claim concerning any Tax
Liability of either of the Companies either (A) claimed or raised by any Taxing
Authority in writing or (B) as to which either of the Companies has Knowledge. 
Neither of the Companies has received from any Governmental Authority (including
jurisdictions where such Company has not filed Tax Returns) any (i) written
notice indicating an intent to open an audit or other review, (ii) written
request for information related to Tax matters, or (iii) notice of deficiency or
proposed adjustment for any amount of Tax proposed, asserted, or assessed by any
Governmental Authority against such Company.  Each of the Companies has
previously provided to Buyer and Parent correct copies of all federal, state,
local, and foreign Tax Returns filed with respect to such Company for all
taxable periods ended for which the applicable statute of limitations has not
yet closed.  None of such Tax Returns have been audited, and none currently are
the subject of audit, and there are no examination reports or statements of
deficiencies assessed against or agreed to by either of the Companies for such
taxable periods.

 

(D)                          Neither of the Companies has been a United States
real property holding corporation within the meaning of § 897(c)(2) of the Code
during the applicable period specified in § 897(c)(A)(ii) of the Code. Neither
of the Companies is a party to any Tax Sharing Agreement. Neither of the
Companies has any Liability for unpaid Taxes because it once was a member of an
Affiliated Group which filed one or more consolidated federal income Tax
Returns. Neither of the Companies has any current Liability for Taxes owed by
any Person (other than such Company), including (A) as a transferee, assignee or
other successor, (B) pursuant to a Tax Sharing Agreement or (C) under Treasury
Regulation Section 1.1502-6 (or any similar provision of state, local or foreign
Law).

 

(E)                            Neither of the Companies has waived any statute
of limitations in respect of Taxes or agreed to any extension of time with
respect to any Tax assessment or deficiency, which waiver or extension remains
in effect.  Neither of the Companies has, during the past seven (7) years, been
audited by the IRS, the Department of Revenue of the state in which it was
formed, or other Taxing Authority (whether foreign or domestic).

 

(F)                             Neither of the Companies has agreed to make, or
is required to make any adjustment pursuant to Section 481(a) of the Code (or
any predecessor provision) by reason of any change in any accounting method made
prior to the Closing. Prior to the Closing, there is no application

 

- 32 -

--------------------------------------------------------------------------------


 

pending with any Governmental Authority requesting permission for any changes in
any accounting method of either of the Companies which will cause such Company
to include any adjustment in taxable income for any taxable period (or portion
thereof) ending after the Closing. Neither of the Companies will be required to
include any item of income, or exclude any item of deduction from, taxable
income for any taxable period (or portion thereof) ending after the Closing Date
as a result of (A) an installment sale or open transaction disposition made
prior to the Closing Date, or (B) a prepaid amount received prior to the Closing
Date.

 

(G)                          Neither of the Companies has executed or entered
into with the IRS, or any Governmental Authority, a closing agreement pursuant
to Section 7121 of the Code or any similar provision of state, local, foreign or
other income Tax Law, which will require any increase in taxable income or
alternative minimum taxable income, or any reduction in tax credits for such
Company for any taxable period ending after the Closing Date.

 

(H)                          Neither of the Companies has received from any
Governmental Authority any written notice that proposed a material reassessment
(for property or ad valorem Tax purposes) of any assets or any property owned or
leased by either of the Companies.

 

(I)                                Neither of the Companies has entered into any
transaction that constitutes (A) a “reportable transaction” within the meaning
of Treasury Regulation § 1.6011-4(b), (B) a “confidential corporate tax shelter”
within the meaning of Treasury Regulation § 301.6111-2(a)(2), or (C) a
“potentially abusive tax shelter” within the meaning of Treasury Regulation §
301.6112-1(b).

 

(J)                                Each of the Companies, prior to the Closing,
is properly treated as a disregarded entity for federal income tax purposes
within the meaning of Treasury Regulation Section 301.7701-3.

 

(k)                              Governmental Authorization. Except as set forth
on Schedule 4.2(k), neither the execution, delivery nor performance by either of
the Companies of this Agreement or any Ancillary Documents to which such Company
is a party or the consummation by either of the Companies of the transactions
contemplated hereby or thereby, requires any consent, approval, license,
authorization, declaration, filing, notice or other action by or in respect of,
or registration, declaration or filing with, any Governmental Authority.

 

(l)                                  Contracts and Commitments.  Except as set
forth on Schedule 4.2(l), neither of the Companies is party to any Contract or
group of related Contracts of a type described below (such Contracts that are
required to be listed on Schedule 4.2(l) are herein referred to as the “Material
Contracts”):

 

- 33 -

--------------------------------------------------------------------------------


 

(i)                                  any agreement relating to any pending or
completed material business acquisition by either of the Companies within the
past three (3) years;

 

(ii)                              any collective bargaining agreement;

 

(iii)                          any Contract for the employment or engagement of
any officer, individual employee or other Person on a full-time or consulting
basis providing for base compensation in excess of Fifty Thousand Dollars
($50,000) per annum;

 

(iv)                          any Contract: (i) relating to the borrowing of
money or other Indebtedness, including assumed Indebtedness; or (ii) pursuant to
which either of the Companies has loaned or advanced money to any Person, other
than advances to employees for business expenses to be incurred in the ordinary
course of business consistent with past practice or sales to customers on credit
in the ordinary course of business consistent with past practice;

 

(v)                              any forward purchase or sale, futures, options
or similar commodity hedging or derivative Contracts;

 

(vi)                          any Lease or agreement under which it is lessee of
or holds or operates any tangible personal property owned by any other party,
for which the annual rent exceeds Fifty Thousand Dollars ($50,000);

 

(vii)                      any Contract or group of related Contracts with the
same party for the purchase, maintenance or acquisition of goods, materials,
products, supplies, merchandise, equipment, parts or other property or services,
under which (A) the undelivered balance of such products or services has a value
in excess of Fifty Thousand Dollars ($50,000) and (B) such arrangement is not
terminable on less than thirty (30) days’ notice without material Liability;

 

(viii)                  any Contract for the acquisition of fixed assets or real
property in excess of Fifty Thousand Dollars ($50,000) or for capital
expenditures or capitalized Leases;

 

(ix)                          any Contract which prohibits either of the
Companies from freely engaging in business anywhere in the world (other than
confidentiality agreements entered into in the ordinary course of business);

 

(x)                              any Contract for the licensing of material
Company Intellectual Property by a third party to either of the Companies or by
either of the Companies to a third party (other than licenses to use
commercially available non-customized software);

 

(xi)                          any (a) power of attorney, (b) joint venture or
partnership agreement or (c) consent order, decree or judgment, settlement or
conciliation Contract; and

 

- 34 -

--------------------------------------------------------------------------------


 

(xii)                      without limiting the generality of the foregoing, any
Contract with any (a) Governmental Authority, (b) Top Supplier or (c) director,
officer, member or Affiliate of either of the Companies.

 

Buyer has been given access to a true and correct copy of all Material Contracts
together with all material amendments, waivers or other changes thereto.

 

Except as set forth on Schedule 4.2(l), as of the date hereof: (i) each of the
Contracts listed on Schedule 4.2(l) are valid and binding obligations of the
applicable Company; (ii) neither of the Companies is in material default under
any Contract listed on Schedule 4.2(l); and (iii) to the Companies’ Knowledge,
the other party to each of the Contracts listed on Schedule 4.2(l) is not in
material default thereunder.

 

(m)                          Intellectual Property.

 

(i)                                  Schedule 4.2(m)(i) sets forth a true and
correct list of all: (A) registrations and pending registration applications of
trademarks and service marks, material unregistered trademarks, trade names and
Internet domain name registrations, (B) patents and pending patent applications,
and (C) copyright registrations and pending copyright registration applications,
in each case, which are owned by either of the Companies (“Listed IP”),
including, to the extent applicable, the registration or application number for
each item and the jurisdiction in which the item has been registered or applied
for and the recorded owner of each item.  Except as set forth on Schedule
4.2(m)(i), all renewal and maintenance filings and fees in respect of the Listed
IP that are due prior to the Closing Date (if applicable) have been made or
paid.  All registrations for the Listed IP are subsisting and all such trademark
registrations and copyright registrations included in the Listed IP are valid
and enforceable.  Except as set forth on Schedule 4.2(m)(i), no claim against
either of the Companies by any third party contesting the validity,
enforceability or ownership of any Listed IP is currently outstanding or, to the
Companies’ Knowledge, is threatened.  As of the Closing, each of the Companies
shall own all of their respective Listed IP, including, without limitation, the
word mark for “Made” (the “Made Mark”).

 

(ii)                              Except as set forth on Schedule 4.2(m)(ii) and
to each of the Companies’ Knowledge, (i) each of the Companies owns, or has the
right to use pursuant to a valid and binding written agreement, all Intellectual
Property and computer software necessary, to the extent a license or ownership
of such Intellectual Property is required, for the operation of their respective
businesses as presently conducted, including the operation by the Companies of
the Festival (“Company Intellectual Property”), and (ii) all material Company
Intellectual Property will, immediately subsequent to the Closing Date, continue
to be owned and/or used by either of the Companies on terms which are identical
or similar to those pursuant to which such Company, immediately prior to the
Closing Date, owns and/or has the right to use such items.  The Company
Intellectual Property includes all material Intellectual Property and computer
software used or held for

 

- 35 -

--------------------------------------------------------------------------------


 

use in connection with the operation of the Business as currently conducted, and
to the Companies’ Knowledge, there are no other items of Intellectual Property
or computer software that are material to the operation of the Business as
currently conducted or for the continued operation of the Business as currently
conducted immediately after the Closing Date in substantially the same manner as
operated prior to the Closing Date.

 

(iii)                          To each of the Companies’ Knowledge, neither of
the Companies, nor the operation of the Business, is currently infringing,
misappropriating or otherwise violating any Intellectual Property of any third
parties.  Except as set forth on Schedule 4.2(m)(iii), (i) Neither of the
Companies is a party to any currently pending proceeding before any Governmental
Authority alleging that such Company or the Business is currently infringing,
misappropriating or otherwise violating any Intellectual Property of any third
party, (ii) neither of the Companies has received written notice from any Person
alleging that such Company or the Business is currently infringing,
misappropriating or otherwise violating any Intellectual Property of any third
party, (iii) there is no claim against either of the Companies currently pending
or, to the Companies’ Knowledge, threatened, against either of the Companies
with respect to the alleged infringement, misappropriation or other violation by
such Company of the Intellectual Property of any third party, (iv) no proceeding
before any Governmental Authority or claim by either of the Companies is
currently pending against a third party with respect to the alleged
infringement, misappropriation or other violation of any Company Intellectual
Property that is owned solely and exclusively by such Company (“Company Owned
Intellectual Property”) and (v) to each of the Sellers’ Knowledge, no third
party is currently infringing, misappropriating or otherwise violating any
Company Owned Intellectual Property.

 

(iv)                          To each of the Companies’ Knowledge, each of the
Companies has taken all commercially reasonable actions to maintain and protect
its rights in the Company Owned Intellectual Property including by maintaining
the confidentiality of its trade secrets, Confidential Information and other
proprietary rights. On or prior to the Closing Date, all Persons (including
present and former employees and independent contractors of each of the
Companies) who have developed any Company Owned Intellectual Property will have
executed and delivered to the applicable Company a valid and enforceable
agreement providing for an assignment to such Company with respect to such
Person’s rights in any Company Intellectual Property.

 

(v)                              To each of the Sellers’ Knowledge, no Open
Source Materials have been incorporated into or used or distributed with any of
the Company Owned Intellectual Property or otherwise used by either of the
Companies in any respect in or in connection with the Company Owned Intellectual
Property, in a manner that requires any publishing of either of the Companies’
source code. To each of the Sellers’ Knowledge, none of the Company Owned
Intellectual Property is covered by or subject to any Open Source License that
requires that source code to be

 

- 36 -

--------------------------------------------------------------------------------


 

published or made freely available. To each of the Sellers’ Knowledge, neither
of the Companies has created any derivative work based upon any Open Source
Materials in a manner that requires that those derivative works be published or
made freely available.

 

(vi)                          To each of the Sellers’ Knowledge, each of the
Companies’ operation of any web sites used in connection with the Business, and
content thereof and Protected Data processed, collected, stored or disseminated
in connection therewith, do not violate any Laws, or any Person’s right of
privacy or publicity. To each of the Companies’ Knowledge, each of the Companies
(i) has obtained all necessary permits, approvals, consents, authorizations or
licenses to lawfully operate its web sites and to use its data and (ii) is
operating its web sites and using its data in accordance with the scope of such
permits, approvals, consents, authorizations or licenses. Each of the Companies
has posted a privacy policy governing such Company’s use of Protected Data, and
disclaimers of liability on its web sites, and each of the Companies has
complied with such privacy policy in all material respects. Each of the
Companies has taken commercially reasonable steps in accordance with normal
industry practice to secure its web sites and Protected Data, and any portion
thereof, from unauthorized access or use by any Person.

 

(n)                              Litigation.  Except as set forth on Schedule
4.2(n), there are no, and within the past three (3) years there have been no
Actions pending or, to the Companies’ Knowledge, overtly threatened, against
either of the Companies, at law or in equity, or before or by any Governmental
Authority, and neither of the Companies is subject to, nor in the past three
(3) years has either of the Companies been subject to, any outstanding judgment,
order or decree of any court or other Governmental Authority. The Companies’
current insurance carrier has agreed to defend the litigation entitled Angus
Deer v EZ Festivals LLC.

 

(o)                              Employee Benefit Plans.

 

(i)                                  Schedule 4.2(o) sets forth a list of:
(i) each “employee welfare benefit plan,” as defined in Section 3(1) of ERISA
(whether or not subject to ERISA), including, but not limited to, any medical
plan, life insurance plan, short-term or long-term disability plan or dental
plan; (ii) each “employee pension benefit plan,” as defined in Section 3(2) of
ERISA (whether or not subject to ERISA), including, but not limited to, any
excess benefit plan, top hat plan, qualified defined contribution or defined
benefit arrangement (“Pension Plans”); (iii) each bonus or incentive, stock
option, equity incentive, restricted stock, stock bonus, change-of-control,
severance, deferred bonus, salary reduction, consulting or employment agreement;
and (iv) each fringe benefit, compensation, vacation pay, service award, moving
expense or other compensation arrangement, plan, program, policy or Contract,
with regard to each of (i), (ii), (iii) and (iv) which is sponsored or
maintained by, or otherwise contributed to by, either of the Companies or with
respect to which either of the Companies has any Liability, whether direct or
indirect, absolute or contingent ((i), (ii), (iii) and (iv) collectively

 

- 37 -

--------------------------------------------------------------------------------


 

referred to herein as the “Plans”).  Each of the Pension Plans intended to be
qualified under the Code has received a favorable determination letter from the
IRS or is in the form of a prototype plan entitled to rely upon the favorable
advisory or opinion letter from the IRS, and no events have occurred that could
adversely affect such qualified status of the Plans or the exempt status of any
underlying trust.

 

(ii)                              Each of the Companies has made available to
Buyer (to the extent applicable): (i) a complete copy of each written Plan as in
effect on the date hereof, the summary plan description required by ERISA, if
applicable, and summaries of the material terms of each unwritten Plan; (ii) a
copy of each trust agreement or other funding vehicle with respect to each such
Plan; (iii) a copy of the most recently received determination letter, or
opinion letter, as applicable, with respect to each such plan that is intended
to be qualified under Section 401(a) of the Code; and (iv) a copy of the three
most recent Form 5500 Annual Reports for each Plan (including attached schedules
and audit report, as applicable) required to be filed with respect to such Plan.
Except as set forth on Schedule 4.2(o), neither of the Companies, nor to each of
the Sellers’ Knowledge, any other Person or Entity, has any express or implied
commitment, whether legally enforceable or not, to establish, modify, change or
terminate any Plan, other than with respect to a modification, change or
termination required by ERISA or the Code.

 

(iii)                          Each Plan has been operated and administered,
funded and maintained, in form and operation, in all material respects in
compliance with its terms and all applicable requirements of ERISA and the Code
and applicable Law.  With respect to each Plan, no Person has entered into any
nonexempt “prohibited transaction,” as such term is defined in ERISA or the Code
which would reasonably be expected to result in a material liability to the
Companies,, and there has not occurred any reportable event (within the meaning
of Section 4043 of ERISA, other than any reportable event for which notice has
been waived by federal regulation).

 

(iv)                          Neither of the Companies nor any ERISA Affiliate
has or could be reasonably expected to have any Liability with respect to any
employee benefit plan, whether direct or indirect, absolute or contingent, which
(i) is a “multiemployer plan” within the meaning of Section 3(37) of ERISA, or
(ii) is subject to the funding requirements of Section 412 of the Code or
Section 302 or Title IV of ERISA.  No material Liability under Title IV of ERISA
has been incurred by either of the Companies or any ERISA Affiliate that has not
been satisfied in full, and no condition exists that presents a material risk to
either of the Companies or any ERISA Affiliate of incurring or being subject
(whether primarily, jointly or secondarily) to a material Liability thereunder,
and none of the assets of either of the Companies nor any ERISA Affiliate is, or
may reasonably be expected to become, the subject of any Lien arising under
ERISA or pursuant to Section 430(k) of the Code or a violation of Section 436 of
the Code.  “ERISA Affiliate” shall mean any Entity (whether or not incorporated)
other than the Companies that, together with either of the Companies, is
considered under common control and treated as a single employer under
Section 414(b), (c), (m) or

 

- 38 -

--------------------------------------------------------------------------------


 

(o) of the Code.  No Plan provides or other Contract requires either of the
Companies to provide (or would reasonably be expected to require either of the
Companies to provide) for post-retirement medical, life insurance or other
welfare-type benefits (other than as required by Part 6 of Subtitle B of Title I
of ERISA or Section 4980B of the Code or under a similar applicable state Law).

 

(v)                              With respect to the Plans, all required
contributions, premiums or other payments that are due have been paid on a
timely basis.

 

(vi)                          There do not exist any pending or, to the
Companies’ Knowledge, threatened claims (other than routine claims for benefits
uncontested by third parties), suits, actions, disputes, audits or
investigations with respect to any Plan.  Each of the Plans is subject only to
the Laws of the United States or a political subdivision thereof.

 

(vii)                      (A) The consummation of the Transactions will not
accelerate the time of the payment or vesting of, or increase the amount of, or
result in the forfeiture of compensation or benefits under any Plan, and
(B) none of the Plans obligates either of the Companies to pay separation,
severance, termination or other benefits solely or partially as a result of the
Transactions.

 

(viii)                  None of the Plans between either of the Companies and
any “service provider” (as such term is defined in Section 409A of the Code,
related regulations and IRS guidance thereunder) provides for the deferral of
compensation subject to Section 409A of the Code.  The execution and delivery of
this Agreement and the consummation of the Transactions will not (either alone
or upon the occurrence of any additional or subsequent events) constitute an
event under any Plan that will result in any payment of deferred compensation
subject to an additional tax under Section 409A of the Code.

 

(p)                              Insurance.  Schedule 4.2(p) contains a complete
list and description of each insurance policy and bond (including surety bonds)
currently existing (including, in respect of any unexpired policy period) owned
or held by or for the benefit of either of the Companies (other than any policy
held by or for the benefit of an artist, vendor or other Person naming either of
the Companies as an additional insured in connection with the Business),
including, without limitation, policies of life, fire, theft, professional
services, employee fidelity, directors’ and officers’ and other casualty and
liability insurance, and all claims in excess of Fifty Thousand Dollars
($50,000) made thereunder during the previous twenty four (24) months and the
status of such claims on or about the Closing Date.  All such policies and all
such bonds (including surety bonds) are in full force and effect.  All premiums
and other payments due prior to the date hereof under each such insurance policy
and bond have been timely and fully paid.  Except as set forth on Schedule
4.2(p), the Companies have filed all material insurance claims available as of
the date hereof with respect to the 2013 Festival Liabilities. Except as noted
on Schedule 4.2(p), neither of the Companies has been notified orally or in
writing of any denial, objection, rejection or defense to coverage by an insurer
of the applicable Company in connection with (i) the 2013 Festival or (ii) any
current claim to coverage asserted or noticed by such Company

 

- 39 -

--------------------------------------------------------------------------------


 

under or in connection with any of their currently existing (including, in
respect of any unexpired policy period) insurance policies or bonds.  Except as
noted on Schedule 4.2(p), neither of the Companies has received any written
notice from or on behalf of any insurance carrier issuing policies or binders
relating to or covering the applicable Company that there will be a cancellation
or non-renewal of currently existing (including, in respect of any unexpired
policy period) polices or binders.  No Material Contract nor Governmental
Authority requires that either of the Companies maintain insurance in addition
to the policies listed on Schedule 4.2(p).

 

(q)                              Compliance with Laws.  Each of the Companies
has complied, in all material respects, with Laws applicable thereto, or to the
Business, operations or assets thereof.  Neither of the Companies has received
written notice, or to the Companies’ Knowledge, any oral communications of any
alleged or actual violation of any applicable Law.  To each of the Companies’
Knowledge, no event has occurred or circumstance exists that (with or without
notice or lapse of time or both) (i) may constitute or result in a violation by
either of the Companies of, or a substantial failure on the part of either of
the Companies to comply with, any applicable Law, or (ii) may give rise to any
obligation on the part of either of the Companies to undertake, or to bear all
or any portion of the cost of, any substantial remedial action of any nature. 
No investigation or review is pending or, to the Companies’ Knowledge,
threatened, by any Governmental Authority with respect to any violation by
either of the Companies of any Law or obligation on the part of either of the
Companies to take remedial action in respect thereof.

 

(r)                                 Environmental Matters.

 

(i)                                  Except as set forth on Schedule 4.2(r):
(i) each of the Companies is currently in compliance in all material respects,
with the provisions of all applicable Environmental Laws which compliance
includes but is not limited to obtaining and complying with Licenses and Permits
required under Environmental Laws (the “Environmental Permits”) and (ii) there
are no past or present actions, activities, circumstances, conditions, events or
incidents that may prevent or interfere with such compliance in a material
manner in the future.

 

(ii)                              Neither of the Companies has treated, stored,
disposed of, arranged for or permitted the disposal of, transported, handled,
manufactured, distributed, released, or exposed any Person to any Hazardous
Substances, or owned or operated any property or facility (including any real
property owned, used or leased by either of the Companies or any of their
predecessors or Affiliates) that is or has been contaminated by any Hazardous
Substance, directly as a result of activities of either of the Companies so as
to give rise to any current or future material liabilities or obligations
pursuant to any Environmental Laws.

 

(iii)                          Neither of the Companies has received written
notice of any pending or threatened Actions or proceedings from any Governmental
Authority regarding any matter relating to Environmental Laws that remain
outstanding.

 

- 40 -

--------------------------------------------------------------------------------


 

(s)                                Affiliated Transactions.  Except for
intercompany or interpersonal transactions between the Companies and the Sellers
and except as set forth on Schedule 4.2(s), no Affiliate of either of the
Companies or either of the Sellers and no officer, director, member or manager,
as applicable, of either of the Companies or any individual in such officer’s or
director’s immediate family is a party to any material agreement, Contract,
commitment or transaction with either of the Companies or has any material
interest in any material property used by either of the Companies.

 

(t)                                 Employment and Labor Matters.  Except as set
forth on Schedule 4.2(t), each of the Companies, and to each of the Sellers’
Knowledge, their respective officers, executives, managers and employees have
complied and are in compliance in all material respects with all applicable Laws
respecting employment or labor, termination of employment and notice upon
termination, fair employment practices and equal opportunity, nondiscrimination,
harassment, retaliation, human rights, compensation, withholding, pay equity,
immigration, collective bargaining, terms and conditions of employment, workers’
compensation, worker classifications, occupational safety, plant closings and
wages and hours.  Each of the Companies has paid in full to all employees or
adequately accrued for in accordance with GAAP consistently applied all wages,
salaries, commissions, bonuses, benefits and other compensation due to or on
behalf of such employees and there is no claim with respect to payment of wages,
salary or overtime pay that has been asserted or is now pending or threatened
before any Governmental Authority.  In the past three (3) years neither of the
Companies has experienced any material work stoppage, slowdown, labor dispute,
allegation, charge, grievance or complaint of unfair labor practice; nor, to the
Companies’ Knowledge, has any such Action been threatened against either of the
Companies.  There are no material disputes pending or, to the Companies’
Knowledge, threatened, between either of the Companies and any of their
employees or former employees or employee organizations.  Neither of the
Companies is a party to any collective bargaining agreement or other labor union
or works council contract applicable to persons employed by the applicable
Company, nor, to each of the Sellers’ Knowledge, are there or have there been in
the past three (3) years any activities or proceedings of any labor union to
organize any such employees.  To each of the Sellers’ Knowledge, neither of the
Sellers nor any manager or executive of either of the Companies has any plans to
terminate employment with either of the Companies within twelve (12) months of
the date hereof or in connection with the Closing.

 

(u)                              Material Suppliers.  Schedule 4.2(u) sets forth
a true and complete list of the top ten (10) suppliers of each of the Companies
on a consolidated basis (by revenue for the 12-month period ended December 31,
2012) (the “Top Suppliers”).  Except as set forth on Schedule 4.2(u), since
March 31, 2013, no Top Supplier has (i) provided either of the Companies with
any written notice of material dispute or (ii) terminated or materially reduced,
restricted, suspended or materially and adversely modified, or given written
notice of an intent to terminate or materially reduce, restrict, suspend or
materially and adversely modify, its relationship with either of the Companies
(other than changes to pricing and quantity of products and services which are
currently permitted by the arrangements with such Top Supplier).

 

- 41 -

--------------------------------------------------------------------------------


 

(v)                              Bank Accounts.  Schedule 4.2(v) sets forth an
accurate and complete list of each financial institution in or with which either
of the Companies has an account or safety deposit box, and the names of all
Persons currently authorized to draw thereon or having access thereto.

 

(w)                          Undisclosed Liabilities.  Except as set forth on
Schedule 4.2(w), neither of the Companies has any material obligation or
Liability, whether accrued, absolute, contingent, unliquidated or otherwise,
whether due or to become due which are of a nature required to be disclosed in a
balance sheet prepared in accordance with GAAP other than: (i) liabilities set
forth on the liabilities side of, or expressly reserved against on, the latest
balance sheet; (ii) liabilities and obligations which have arisen after the date
of the latest balance sheet in the ordinary course of business consistent with
past practice, none of which is a Liability resulting from noncompliance with
any applicable Laws, breach of contract, breach of warranty, tort, infringement
or other proceeding; and (iii) liabilities under Material Contracts (in each
case, none of which is a Liability resulting from breach of such Contract).

 

(x)                              Festival Contract.  Neither of the Companies or
Sellers has received any communication, oral or written, from any official of
the City of New York Department of Parks & Recreation and Randall’s Island Park
Alliance, Inc. that either of the Companies will not obtain a Festival Contract
for 2014.

 

(y)                              Key Consultants.  The Persons listed on
Schedule 4.2(y) (the “Key Consultants”) are all of the Persons (other than the
Sellers, the Companies and their respective employees) that are engaged in
material activities on behalf of each of the Companies with respect to the
operation and promotion of each of the 2012 Festival and the 2013 Festival whose
services, in all material respects, could not be replaced by another Person on
substantially similar terms.  Within the past three (3) years, no Key Consultant
has canceled or advised either of the Companies of any intention to cancel its
relationship with either of the Companies.  There are no pending, or to the
Companies’ Knowledge, threatened, disputes, and neither of the Companies has
received any written notices of dissatisfaction, with or from any Key
Consultant. There is not under any Contract with a Key Consultant (i) any
existing or claimed default by either of the Companies or event that, with
notice or lapse in time, or both, would constitute a default by either of the
Companies, or (ii) to each of the Sellers’ Knowledge, any existing or claimed
default by such Key Consultant or event that with notice or lapse of time, or
both, would constitute a material default by any such Key Consultant.  Each of
the Companies has fully and timely satisfied all of its material obligations
under any Contract with any Key Consultant, and there are no material
outstanding amounts owed by either of the Companies to any Key Consultant under
any Contract.

 

(z)                               Festival. Prior to the 2013 Festival, the
Companies obtained all permits, entered into all Contracts, and took all
customary actions necessary to promote the 2013 Festival in the same manner in
all material respects as the Festival was promoted in 2012, with the exception
that promotion of the 2013 Festival was focused on persons that are at least
eighteen (18) years of age.  The Companies have paid all material amounts and
satisfied all material liabilities to suppliers, vendors and other providers of
products and

 

- 42 -

--------------------------------------------------------------------------------


 

services relating to the 2012 Festival (including accounts payable, artist
performance fees, license fees, lease payments, payments to independent
contractors, and other payment obligations of either of the Companies).  All
material amounts owed to either of the Companies relating to the operation of
the 2012 Festival (including ticket purchase payments, accounts receivable,
sponsorship fees and other material payment obligations to either of the
Companies) have been collected in full.  Neither of the Companies has further
obligation to take any material action or satisfy any material Liability with
respect to the 2012 Festival.  Except as set forth on Schedule 4.2(z), each of
the Companies has delivered to Parent a reasonably detailed profit and loss
statement for each of the 2012 and 2013 Festivals (the “Festival P&L
Statements”), and such Festival P&L Statements are true, correct and complete,
in all material respects, and accurately represents, in all material respects,
the profitability of the 2012 and 2013 Festivals.

 

(aa)                        2013 Festival Refunds.  Except as set forth on
Schedule 4.2(aa), all ticket refunds and other amounts due and owing in
connection with the cancellation of the third day of 2013 Festival have been
paid.

 

(bb)                      Brokers’ Fees.  Neither of the Companies is obligated
to pay and does not have any Liability with respect to any fees or commissions
to any broker, finder, or agent with respect to the transactions contemplated
hereby or by any Ancillary Documents.

 

(cc)                        Disclosure.  The representations and warranties of
each of the Companies made or contained in this Agreement, the schedules and
exhibits hereto, and the certificates and statements executed or delivered in
connection herewith, do not and shall not contain any untrue statement of a
material fact and do not and shall not omit to state a material fact required to
be stated therein or necessary in order to make such representations,
warranties, or other material not misleading in light of the circumstances in
which they were made or delivered.

 

4.3                            Representations; Warranties, and Acknowledgments
of each of the Sellers Concerning the Stock Consideration

 

Except as set forth on the Disclosure Schedules, each of the Sellers, jointly
and severally, represents and warrants to Buyer and Parent that each of the
following representations and warranties is true, correct and complete as of the
date hereof and as of the Closing Date:

 

(a)                               Acquisition Entirely for Own Account.  The
shares of SFX Common Stock to be acquired by each of the Sellers as part of the
Closing Stock Consideration hereunder (the “SFX Shares”) are being acquired for
investment for each of the Sellers’ own account, not as a nominee or agent, and
not with a view to the resale or distribution of any part thereof.  Neither of
the Sellers has any Contract with any Person to sell, transfer or grant
participations to such Person with respect to any SFX Shares.

 

(b)                              Access to Information.  Each of the Sellers has
had an opportunity to discuss Buyer’s business, management, financial affairs
and the terms and conditions of the transfer of the SFX Shares with Buyer’s
management.  Each of the Sellers has such knowledge and experience in financial
and business matters to enable it to use the

 

- 43 -

--------------------------------------------------------------------------------


 

information made available to it in connection with the transfer of the SFX
Shares and to make an informed decision based upon the information provided to
it with respect to its decision to participate in and consummate the
Transactions.

 

(c)                               Accredited Investor.  At the Closing Date,
each of the Sellers is an “accredited investor” as defined in Rule 501(a) of
Regulation D promulgated under the Securities Act and is able to bear the
economic risk of holding the SFX Shares for an indefinite period (including
total loss of its investment).

 

(d)                             No General Solicitation.  To the Knowledge of
the Sellers, neither of the Sellers is receiving SFX Shares pursuant to (i) a
general solicitation in connection with the offer and sale of the SFX Shares, or
(ii) a published advertisement in connection with the offer and sale of the SFX
Shares.

 

(e)                               Principal Residence.  Schedule 4.3(e) lists
each of the Sellers’ principal place of residence.

 

(f)                                Restricted Securities.  Each of the Sellers
understands that the SFX Shares have not been and will not be registered under
the Securities Act and, if issued, will be issued by reason of a specific
exemption from the registration provisions of the Securities Act that depends
upon, among other things, the bona fide nature of the investment intent and the
accuracy of each of the Sellers’ representations as expressed herein.  Each of
the Sellers understands that the SFX Shares are “restricted securities” under
applicable U.S. federal and state securities Laws and that, pursuant to these
Laws, each of the Sellers must hold the SFX Shares indefinitely unless they are
registered with the SEC and qualified by state authorities, or an exemption from
such registration and qualification requirements is available.  Except as
provided by the Registration Rights Agreement, each of the Sellers acknowledges
that Buyer has no obligation to register or qualify the SFX Shares for resale.

 

(g)                              No Public Market.  Each of the Sellers
understands that no public market now exists for the SFX Shares and, that Buyer
has made no assurances that a public market will ever exist for the SFX Shares.

 

(h)                              Legends.

 

(i)                                  Each of the Sellers understands that the
SFX Shares might bear one or all of the following legends:

 

“THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR THE SECURITIES LAWS OF ANY
STATE AND HAVE BEEN SOLD IN RELIANCE UPON EXEMPTIONS THEREFROM.  SUCH SHARES
MAY NOT BE SOLD, TRANSFERRED, ASSIGNED, PLEDGED OR HYPOTHECATED UNLESS AND UNTIL
A REGISTRATION STATEMENT UNDER THE ACT IS IN EFFECT AS TO SUCH TRANSFER, UNLESS
THE CORPORATION HAS RECEIVED AN OPINION OF COUNSEL OR OTHER EVIDENCE REASONABLY
SATISFACTORY TO THE CORPORATION AND ITS COUNSEL, THAT REGISTRATION IS NOT

 

- 44 -

--------------------------------------------------------------------------------


 

REQUIRED.

 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO RESTRICTIONS ON
TRANSFER SET FORTH IN (I) THAT CERTAIN AMENDED AND RESTATED MEMBERSHIP INTEREST
PURCHASE AGREEMENT BETWEEN THE COMPANY, THE REGISTERED OWNER OF THIS CERTIFICATE
AND THE OTHER PARTIES THERETO AND (II) THE AGREEMENTS EXECUTED IN CONNECTION
THEREWITH, AND MAY NOT BE TRANSFERRED EXCEPT IN ACCORDANCE WITH THE TERMS
THEREOF.”

 

(ii)                              Any legend set forth in, required by, or to
reflect the transfer restrictions with respect to any SFX Shares set forth in
any Ancillary Document.

 

(iii)                          Any legend required by the securities Laws of any
state to the extent such Laws are applicable to the SFX Shares represented by
the certificate so legended.

 

4.4                            Representations and Warranties of Buyer and
Parent

 

Except as set forth on the schedules of exceptions and disclosures schedules
delivered in connection herewith, Buyer and Parent, jointly and severally,
represent and warrant to the Sellers and the Companies that each of the
following representations and warranties is true, correct and complete as of the
date hereof and as of the Closing Date:

 

(a)                               Organization.  Buyer is a limited liability
company, duly formed, validly existing, and in good standing under the Laws of
the State of Delaware.  Buyer has all requisite limited liability company power
and authority to carry on its business as presently conducted and to use the
properties owned and used by it.  Parent is a corporation, duly incorporated,
validly existing, and in good standing under the Laws of the State of Delaware. 
Parent has all requisite corporate power and authority to carry on its business
as presently conducted and to use the properties owned and used by it.

 

(b)                              Authorization of Transaction.  Each of Buyer
and Parent has all requisite power and authority to execute and deliver this
Agreement and the Ancillary Documents and to perform its obligations hereunder
and thereunder.  Without limiting the generality of the prior sentence, the
Board of Directors of Parent and the sole member of Buyer have duly authorized
the execution, delivery and performance of this Agreement by Buyer and the
consummation of the Transactions.  This Agreement and each of the Ancillary
Documents, as applicable, to which Buyer is a party has been duly executed and
delivered by Buyer and, assuming the due authorization, execution and delivery
by the other parties hereto or thereto, constitutes a legal, valid and binding
obligation of Buyer, enforceable against Buyer in accordance with its terms,
except as such enforcement might be subject to or limited by (i) applicable
bankruptcy, insolvency, reorganization, moratorium, fraudulent conveyance, or
other similar Laws, now or hereafter in effect, relating to or affecting
creditors’ rights and remedies generally and (ii) the effect of general
principles of equity.  The Board of Parent has duly authorized the execution,
delivery and performance of this Agreement by Parent and the consummation of the
Transactions.  This Agreement

 

- 45 -

--------------------------------------------------------------------------------


 

and each of the Ancillary Documents, as applicable, to which Parent is a party
has been duly executed and delivered by Parent and, assuming the due
authorization, execution and delivery by the other parties hereto or thereto,
constitutes a legal, valid and binding obligation of Parent, enforceable against
Parent in accordance with its terms, except as such enforcement might be subject
to or limited by (i) applicable bankruptcy, insolvency, reorganization,
moratorium, fraudulent conveyance, or other similar Laws, now or hereafter in
effect, relating to or affecting creditors’ rights and remedies generally and
(ii) the effect of general principles of equity.

 

(c)                               Noncontravention.

 

(i)                                  The execution, delivery, and performance by
Buyer of this Agreement and the Ancillary Documents and the consummation of the
Transactions does not and will not (A) contravene or conflict with any of
Buyer’s Organizational Documents; (B) violate or conflict in any way with any
applicable Law to which Buyer is subject; (C) result in the creation or
imposition of any Lien on an asset of Buyer or (D) contravene, conflict with, or
constitute a violation or breach of any Contract to which Buyer is a party.
Buyer is not required to give any notice to, make any filing with, or obtain any
authorization, consent, or approval of any Governmental Authority or any other
Person in order for the Parties to consummate the transactions contemplated by
this Agreement and the Ancillary Documents.

 

(ii)                              The execution, delivery, and performance by
Parent of this Agreement and the Ancillary Documents and the consummation of the
Transactions does not and will not (A) contravene or conflict with any of
Parent’s Organizational Documents; (B) violate or conflict in any way with any
applicable Law to which Parent is subject; (C) result in the creation or
imposition of any Lien on an asset of Parent or (D) contravene, conflict with,
or constitute a violation or breach of any Contract to which Parent is a party.
Parent is not required to give any notice to, make any filing with, or obtain
any authorization, consent, or approval of any Governmental Authority or any
other Person in order for the Parties to consummate the transactions
contemplated by this Agreement and the Ancillary Documents.

 

(d)                             Capitalization.  Parent is the sole owner of all
of the issued and outstanding membership interests in Buyer.  All of the
outstanding shares of SFX Common Stock and SFX preferred stock have been duly
authorized, are or will be fully paid and nonassessable and were issued in
compliance with all applicable federal and state securities Laws.  All shares of
SFX Common Stock to be issued as part of the Closing Stock Consideration will be
duly authorized, fully paid and nonassessable and will be issued in compliance
with all applicable federal and state securities laws.

 

(e)                               Valid Issuance of SFX Shares.  The SFX Shares
issued as the Closing Stock Consideration, if and when issued and delivered in
accordance with the terms hereof, will be validly issued, fully paid and
nonassessable and free of restrictions on transfer other than restrictions on
transfer under this Agreement, any Ancillary Document, applicable

 

- 46 -

--------------------------------------------------------------------------------


 

state and federal securities Laws, or Liens created by or imposed by Seller. 
Assuming the accuracy of the representations of each of the Sellers and each of
the Companies in Sections 4.2 and 4.3, the Closing Stock Consideration, when
issued, will be issued in compliance with all applicable federal and state
securities Laws.

 

(f)                                Compliance With Laws.  The business of Parent
and Buyer has been operated in compliance with all applicable Laws in all
material respects.

 

(g)                              Legal Proceedings.  There are no actions,
suits, claims, investigations or other legal proceedings pending or, to Buyer’s
or Parent’s Knowledge, threatened against or by Buyer, Parent or any of their
respective Affiliates that challenge or seek to prevent, enjoin or otherwise
delay the Transactions.

 

(h)                              Disclosure.  The representations and warranties
of Parent and Buyer made or contained in this Agreement, the schedules and
exhibits hereto and the certificates and statements executed or delivered in
connection herewith, do not and shall not contain any untrue statement of a
material fact and do not and shall not omit to state a material fact required to
be stated therein or necessary in order to make such representations,
warranties, or other material not misleading in light of the circumstances in
which they were made or delivered.

 

5.                                    ADDITIONAL AGREEMENTS

 

5.1                            Further Assurances

 

From time to time, prior to and after the Closing, each Party, upon the request
of the other Party, shall take such further action (including the execution and
delivery of such further instruments and documents), at the sole cost and
expense of the requesting Party (unless the requesting Party is entitled to
indemnification with respect to such matter under Article 9), as might be
reasonably required to carry out the provisions hereof and the Transactions.

 

5.2                            Confidentiality

 

Each Party shall, and shall cause its representatives and affiliates to, hold in
strict confidence, unless compelled to disclose by judicial or administrative
process or, in the reasonable opinion of such Party’s counsel, by other
applicable Law, all Confidential Information (as defined below), and each Party
shall not, and shall cause its representatives and affiliates not to, disclose
the Confidential Information to any Person or use the Confidential Information
except as otherwise may be reasonably necessary to carry out the Transactions. 
For the purposes hereof, “Confidential Information” shall mean (a) the terms of
this Agreement and any agreements entered into in connection herewith and
(b) all information of any kind disclosed by one Party or its representatives or
affiliates to another Party in connection with the Transactions, except
information (i) that is generally available or known by the public other than as
a result of improper disclosure by the receiving Party, (ii) is obtained from a
source other than the disclosing Party, provided such source was not bound by a
duty of confidentiality to the disclosing Party, or another party, with respect
to such information, or (iii) was independently developed by the receiving Party
without reference to any Confidential Information.  If the receiving Party
becomes aware that it is or may be required to disclose any Confidential
Information by legal requirement (for

 

- 47 -

--------------------------------------------------------------------------------


 

example, subpoena to testify or produce documents), the receiving Party must, to
the extent practicable and permitted under applicable Law, give prompt written
notice thereof to the disclosing Party of such intended or anticipated
disclosure (or possible disclosure) and the receiving Party must fully cooperate
with the disclosing Party to contest and oppose such disclosure (if so elected
by the disclosing Party) and, if possible, obtain confidential treatment for any
Confidential Information that is disclosed.  Nothing in this Section 5.2 shall
prohibit any Person from disclosing the federal income tax treatment or federal
income tax structure of the Transactions.

 

5.3                            Distributions

 

[Intentionally Omitted]

 

5.4                           
Non-Competition/Non-Solicitation/Non-Disparagement

 

(a)                               In order to induce Buyer and Parent to enter
into this Agreement, other than in connection with his or her role as a member
and/or employee of Buyer or any of its Affiliates, neither of the Sellers shall
(and shall cause their Affiliates, other than Parent, Buyer and the Companies,
not to), at any time on or prior to the later of (i) eighteen (18) months after
the Closing Date; or (ii) eighteen (18) months after the date on which such
Seller’s Employment Agreement terminates or expires, directly or indirectly do
any of the following:

 

(i)                                  solicit, induce or cause any Person with
which either of the Sellers, either of the Companies, Parent or Buyer had a
business relationship with respect to the Business (a “Restricted Person”) to
reduce or terminate such Person’s business relationship with either of the
Companies, Buyer, Parent or any of their respective Affiliates or their
successors or assigns, in each case with respect to the Business or any portion
of the business of the Companies, Buyer or Parent or any of their respective
Affiliates or their successors or assigns in which each Seller actually
participates or participates in the planning thereof or which either of the
Sellers becomes aware of solely while employed by Buyer, Parent or any Affiliate
thereof solely as a result of such Sellers’ employment prior to the date on
which such Seller’s Employment Agreement expires or terminates, approach any
such Restricted Person for any such purpose, authorize or assist in the taking
of any of such actions for any such purpose, or authorize or assist in the
taking of any such actions by any Person; or

 

(ii)                              hire, solicit, recruit any Restricted Person,
other than accountants, attorneys and other professionals that have provided
services to the Sellers or the Companies, or attempt to persuade any Restricted
Person to terminate such Restricted Person’s employment, consulting, advisory,
or other services Contract or arrangement with either of the Companies, Buyer,
Parent or any of their Affiliates, other than as required by applicable Law.

 

(b)                              In order to induce Buyer and Parent to enter
into this Agreement, other than in connection with his or her role as a member
and/or employee of Buyer or any of its

 

- 48 -

--------------------------------------------------------------------------------


 

Affiliates, neither of the Sellers shall (and shall cause their Affiliates,
other than Parent, Buyer and the Companies, not to), at any time on or prior to
the later of (i) the date that is the first (1st) anniversary of the Closing
Date; or (ii) the date that is the first (1st) anniversary of the date on which
such Seller’s Employment Agreement terminates or expires, directly or indirectly
do any of the following: (A) engage in any Restricted Activity, (B) acquire, or
own in any manner, any interest in any Person that engages in any Restricted
Activity, or that engages in any business, activity or enterprise that competes
with any Restricted Activity, or (C) have an interest in (whether as an owner,
director, officer, partner, member, manager, joint venturer, lender,
shareholder, vendor, consultant, employee, advisor, agent, independent
contractor or otherwise), or otherwise participate in the management or
operation of, any Person that engages in any Restricted Activity or in any
business, activity or enterprise that competes with any Restricted Activity;
except that this Section 5.4 will not apply to the ownership of less than five
percent (5%) of the outstanding stock of any Person that has a class of
securities that is publicly traded.

 

(c)                               Neither of the Sellers and neither of the
Companies shall (and shall cause their Affiliates not to), directly or
indirectly make, publish or communicate to any Person or in any public forum
(including, without limitation, on the Internet, to the media, via published
material, to analysts or in comparable forums) any comments or statements
(written or oral) that criticize, denigrate or disparage, or are detrimental to,
the reputation or stature of either of the Companies, Buyer, Seller, Parent,
their Affiliates, businesses, or any of their officers, directors, employees or
agents, other than as required by applicable Law.

 

(d)                             Buyer and Parent shall not (and shall cause
their Affiliates not to), directly or indirectly make, publish or communicate to
any Person or in any public forum (including, without limitation, on the
Internet, to the media, via published material, to analysts or in comparable
forums) any comments or statements (written or oral) that criticize, denigrate
or disparage, or are detrimental to, the reputation or stature of the Sellers,
the Companies, their Affiliates, businesses, or any of their officers,
directors, employees or agents.

 

(e)                               The Parties acknowledge that the acquisition
of each of the Companies and the goodwill of each of the Companies is an
essential component of the Transactions and believe that the goodwill of each of
the Sellers and of each of the Companies is a valuable asset and an essential
inducement to Buyer and Parent to enter into this Agreement and to consummate
the Transactions. The Parties acknowledge that they could substantially dilute
the value of such goodwill if either of the Sellers or either of the Companies
violated any of the provisions of Section 5.4.  In addition, the Parties
acknowledge that the provisions of Section 5.4, and the period of time,
geographic area and scope and type of restrictions on their activities set forth
in Section 5.4, are reasonable and necessary for the protection of Buyer and
Parent.

 

(f)                                If any court or other tribunal of competent
jurisdiction determines that any portion of Section 5.4 is invalid or
unenforceable by reason of its extending for too great a period of time, by
reason of its extending over too great a geographical area, or by reason of its
being too extensive in any other respect, then (i) such portion is to be
interpreted to

 

- 49 -

--------------------------------------------------------------------------------


 

extend over the maximum period of time for which it can be enforceable, over the
maximum geographical area as to which it can be enforceable, and to the maximum
extent in all other respects as to which it can be enforceable, all as
determined by such court or other tribunal making such determination, and
(ii) in its reduced form, Section 5.4 will then be enforceable, but such reduced
form will only apply with respect to the operation of such portion in the
particular jurisdiction in or for which such adjudication is made. The Parties
intend that Section 5.4 be enforceable to the maximum extent permitted by
applicable Law.

 

(g)                              The Parties acknowledge that any breach or
threatened breach of Section 5.4 might cause Buyer and Parent material and
irreparable damage, the exact amount of which will be difficult to ascertain,
and that the remedies at law for any such breach will be inadequate.
Accordingly, Buyer and Parent will be entitled to seek, in addition to all other
available rights and remedies (including seeking such damages as Buyer and
Parent can show it has sustained by reason of such breach and recovery of costs
and expenses, including attorneys’ fees and expenses), specific performance and
injunctive relief (including a temporary restraining order, a permanent
restraining order, or a permanent injunction) in respect of any breach or
threatened breach of any of Section 5.4.

 

5.5                            Withholding

 

Notwithstanding anything in this Agreement to the contrary, the Parties hereto
are entitled to deduct and withhold (or cause to be deducted and withheld) from
any amounts payable pursuant to this Agreement, such amounts as they are
required to deduct and withhold with respect to the making of any such payment
under the Code or any applicable provision of state, local or other Tax Law
(including, without limitation, as a result of the failure of either Seller to
deliver a FIRPTA Certificate).  To the extent that amounts are so deducted and
withheld, and are paid over to or for the benefit of the appropriate Tax
Authorities in accordance with applicable procedures, such deducted and withheld
amounts are to be treated for all purposes of this Agreement as having been paid
to the Person in respect of which such deduction and withholding was made.

 

5.6                            Tax Matters

 

(a)                               Allocation of Final Purchase Price.  Within
ninety (90) Business Days from the Closing, Buyer shall provide to each of the
Sellers a schedule which will provide for the allocation of the Purchase Price
(and other relevant items) among the assets of each of the Companies which shall
be deemed purchased by Buyer for United States federal income tax purposes (such
assets, the “Deemed Purchased Assets”, and such schedule, the “Draft Asset
Allocation Statement”).  The Draft Asset Allocation Statement shall be prepared
in accordance with Section 1060 of the Code and applicable Treasury Regulations
thereunder.  The Draft Asset Allocation Statement shall be subject to the review
and consent of each of the Sellers.  Buyer shall provide, and shall cause the
Companies to provide, Sellers with such cooperation as Sellers may reasonably
request in connection with the review of the Draft Asset Allocation Statement. 
If neither of the Sellers objects to the Draft Asset Allocation Statement by
written notice to Buyer within fifteen (15) Business Days after receipt, then
the Draft Asset Allocation Statement shall be deemed to have been accepted and
agreed upon, and final and conclusive, for all purposes of this Agreement.  If
either of the Sellers objects to the Draft Asset Allocation Statement, it shall

 

- 50 -

--------------------------------------------------------------------------------


 

notify Buyer in writing of its objection within fifteen (15) Business Days after
receipt by the applicable Seller of the Draft Asset Allocation Statement and
shall set forth in such written notice the disputed item or items and the basis
for its objection, and such Seller and Buyer shall act in good faith to resolve
any such dispute for a period of fifteen (15) Business Days thereafter.  If,
within fifteen (15) Business Days of such Seller’s delivery of a valid written
notice of objection to the Draft Asset Allocation Statement, Buyer and such
Seller have not reached an agreement regarding the disputed item or items
specified in such written notice, the dispute shall be presented to the
Accounting Firm, whose determination shall be binding upon the Parties.  The
fees and expenses of the Accounting Firm in connection with the resolution of
any dispute under this Section 5.6(a) shall be paid fifty percent (50%) by such
Seller and fifty percent (50%) by Buyer.  Once the Draft Asset Allocation
Statement is finally determined pursuant to the provisions hereof, or any
amendment thereto, no Party shall take any position (whether in audits, tax
returns or otherwise) that is inconsistent with the finally determined Draft
Asset Allocation Statement unless required to do so under applicable Law or to
reflect any adjustment to the Purchase Price hereunder.  The Parties agree that,
for federal income tax purposes, the payments made to Seller on the Closing Date
shall be treated, up to the amount of the consideration for the purchase
provided for herein that is allocated under this Section 5.6(a) to the right to
receive the Insurance Proceeds, as payments in respect of the right to receive
the Insurance Proceeds.

 

(b)                              Tax Treatment.  The Parties acknowledge that
the purchase and sale of the Membership Interests pursuant to this Agreement
shall be treated for U.S. federal income tax purposes, as (i) a sale by Bindra
of an undivided 100% interest in each of the assets of Made in return for the
Purchase Price with respect to Made (and other relevant items) and (ii) a sale
by De Palma of an undivided 100% interest in each of the assets of EZ in return
for the Purchase Price with respect to EZ (and other relevant items).  The
Parties shall prepare and file all Tax Returns in a manner consistent with such
treatment for U.S. federal income Tax purposes and shall not take any position
inconsistent with such treatment on any Tax Return, in any audit, examination,
or other administrative or court proceeding before any Governmental Authority,
in any report made for Tax, or otherwise, unless required to do by a final
“determination” (within the meaning of Section 1313(a) of the Code).  If any
Governmental Authority disputes or takes a position inconsistent with the
foregoing treatment for U.S. federal income Tax purposes, then the Party
receiving notice of such dispute shall (or shall cause such Party’s Affiliates
to) promptly notify and consult with the other Party regarding the resolution of
such dispute, and each Party shall (or shall cause such Party’s Affiliates to)
use reasonable efforts to contest such dispute in a manner consistent with such
treatment.

 

(c)                               Transfer Taxes.  The Sellers, on the one hand,
and Buyer, on the other, shall each pay 50% of all transfer, real property
transfer, documentary, sales, use, stamp, recording and similar Taxes (including
any penalties, interest and additions to Tax) incurred in connection with the
Closing (together, “Transfer Taxes”).  Any Tax Returns that must be filed in
connection with Transfer Taxes shall be prepared and filed on or prior to the
Due Date by the Party primarily and customarily responsible under applicable Law
for filing such Tax Returns, and such Party shall provide such Tax Returns to
the other Party at least five (5) days prior to the Due Date for such Tax
Returns.  The Parties shall

 

- 51 -

--------------------------------------------------------------------------------


 

cooperate with each other in the preparation and filing of all Tax Returns or
other applicable documents for or with respect to Transfer Taxes, including
timely signing and delivering such Tax Returns, documents, and certificates as
may be necessary or appropriate to file such Tax Returns or establish an
exemption from (or otherwise reduce) such Transfer Taxes. While each Seller is
responsible for all transfer taxes which are the responsibility of the Sellers
under this Section 5.6(c), it is agreed that, as between the Sellers, Bindra
shall be responsible for such transfer taxes which relate to the transfer of
Made Membership Interests at the Closing and De Palma shall be responsible for
such transfer taxes which relate to the transfer of the EZ Membership Interests
at the Closing.

 

(d)                             Adjustments to the Purchase Price.  Buyer and
each of the Sellers agree to treat any amounts payable after the Closing by
either of the Sellers to Buyer (or by Buyer to either of the Sellers) pursuant
to this Agreement as an adjustment to the Purchase Price unless a final
“determination” (within the meaning of Section 1313(a) of the Code) by the
appropriate Taxing Authority or court causes any such payment not to be treated
as an adjustment to the Purchase Price, as the case may be, for Tax purposes.

 

6.                                    THE COMPANIES AND THE SELLERS PRE CLOSING
COVENANTS

 

6.1                            Conduct of the Business

 

(a)                               From the date hereof until the Closing Date,
except as otherwise provided for by this Agreement, each of the Companies shall
use its commercially reasonable efforts to carry on the Business in the ordinary
course of business and substantially in the same manner as currently conducted.

 

(b)                              From the date hereof until the Closing Date,
except as otherwise provided for by this Agreement, or consented to in writing
by Buyer (which consent shall not be unreasonably withheld, conditioned or
delayed) neither of the Companies shall take any action which, if taken after
January 1, 2013 and prior to the date hereof, would have been required to be
disclosed on Schedule 4.2(h) (other than with respect to subsection
(xv) thereof).

 

(c)                               From the date hereof until the Closing Date,
neither of the Companies shall fail to (i) timely file all material Tax Returns
required to be filed by it, and all such Tax Returns shall be prepared in a
manner consistent with past practice; (ii) timely pay all material Taxes due and
payable; and (iii) promptly notify Buyer of any material income, franchise or
similar (or other material) Tax claim, investigation or audit pending against or
with respect to either of the Companies in respect of any material Tax matters,
including material Tax Liabilities and material Tax refund claims.  From the
date hereof until the Closing Date, neither of the Companies shall cause either
of the Companies to be treated as an association taxable as a corporation for
Tax purposes.

 

(d)                             From the date hereof until the Closing Date, so
long as the Companies and the Sellers have satisfied the condition set forth in
Section 8.1(c), the Companies shall have the right to distribute or dividend any
cash to either of the Sellers, except for distributions

 

- 52 -

--------------------------------------------------------------------------------


 

or dividends that would reasonably be expected to result in the Net Working
Capital of either of the Companies to be less than $0.

 

(e)                               From the date hereof until the Closing Date,
neither of the Companies shall (without the consent of Parent or Buyer or any of
their respective Affiliates, which consent may be withheld or delayed in their
sole discretion) enter into any Contract related to ticketing, other than
ticketing arrangements for 2014 events, which shall be at the sole discretion of
the Sellers and the Companies;

 

6.2                            Access

 

From the date hereof until the Closing Date, each of the Companies shall provide
Buyer and its authorized representatives reasonable access, during normal
business hours, upon reasonable notice and in a manner so as not to unreasonably
interfere with the normal business operations of either of the Companies, to the
offices, assets, properties, Books and Records, agreements and suppliers,
customers, employees and senior management of each of the Companies, in order
for Buyer to have the opportunity to make such investigation and inspection as
it shall reasonably desire as to the affairs of each of the Companies.  Parent
and Buyer shall comply and shall cause Buyer’s representatives to comply with
all of their obligations regarding Confidential Information pursuant to
Section 5.2 with respect to the information disclosed pursuant to this
Section 6.2.

 

6.3                            Litigation

 

Each of the Parties agrees that Bindra and De Palma shall have the sole right to
control (i) the litigation entitled Henri Pferdmenges and NRW, Inc. vs. Mike
Bindra, Laura De Palma, Made Event, LLC, Sala Corporation, and EZ Festivals,
LLC, and any and all other litigation, proceedings, settlements, and
negotiations relating thereto or arising therefrom, or any subsequent
litigation, the subject matter of which is substantially similar to the
litigation entitled Henri Pferdmenges and NRW, Inc. vs. Mike Bindra, Laura De
Palma, Made Event, LLC, Sala Corporation, and EZ Festivals, LLC (collectively,
the “Pferdmenges Litigation”) and (ii) any and all other litigation exclusively
arising out of or related to the 2013 Festival (the “2013 Festival Litigation”),
except as otherwise set forth in this Section 6.3.  In addition to the remedies
set forth in Article 9, to the extent there is any settlement offer in such
matter that Sellers intend to accept which exceeds the value of the Post-Closing
Cash Payment and the Final Payments or is not to be satisfied solely through the
payment of a monetary award up to such amount, Sellers shall be required to
obtain the written consent of Parent, which consent shall not be unreasonably
withheld, conditioned or delayed.  For the avoidance of doubt, should any such
settlement result in any non-monetary award, including, but not limited to, a
non-monetary award that materially and adversely affects the ownership rights of
the Company Owned Intellectual Property, Parent shall have the right to refuse
to consent to the settlement and such refusal shall not be deemed unreasonable. 
Each of Bindra and De Palma shall keep Parent and Buyer reasonably apprised of
all developments with respect to the Pferdmenges Litigation and the 2013
Festival Litigation (including providing Parent and Buyer documentation relating
to the status of the litigation from time to time) and shall respond promptly to
any request for such information from Parent or Buyer.  Notwithstanding anything
to the contrary contained herein, the Buyer Indemnitees (as hereinafter defined)
shall have the right to seek indemnification for Losses incurred thereby in
connection

 

- 53 -

--------------------------------------------------------------------------------


 

with the Pferdmenges Litigation or the 2013 Festival Litigation in the form of
cash pursuant to and in accordance with the terms of Article 9 and/or by
reducing the Post-Closing Cash Payments or Final Payments, as applicable.

 

6.4                            Updated Disclosure

 

From the date hereof until the Closing Date, each of the Companies or each of
the Sellers, as applicable, must supplement or amend the Disclosure Schedules
hereto with respect to any matter hereafter arising or of which it becomes aware
after the date hereof, which, if existing, occurring or known at the date of
this Agreement, would have been required to be set forth or described in the
Disclosure Schedules.  Any such update to the Disclosure Schedules with respect
to matters arising prior to the date hereof shall not affect Buyer’s or Parent’s
right to indemnification under Section 9.2 hereof with respect to any damages
incurred as a result of the failure of such disclosure to be made as of the date
hereof.

 

7.                                    POST CLOSING COVENANTS

 

7.1                            Financial Information.

 

For a period of five (5) years after the Closing Date, each of the Sellers and
Buyer shall reasonably cooperate with each other so that (subject to any
limitations that are reasonably required to preserve any applicable
attorney-client privilege) each Party has access to the business records,
Contracts and other information existing at the time of the Closing Date and
relating to either of the Companies or the conduct of the Business (whether in
the possession of either of the Sellers, either of the Companies or Buyer) as is
reasonably necessary for (a) the preparation for or the prosecution or defense
of any Action (other than one by or on behalf of a Party to this Agreement) by
or against either of the Sellers, either of the Companies or Buyer, (b) the
preparation and filing of any Tax Return or election relating to either of the
Companies or the conduct of the Business and any audit by any Taxing Authority
of any returns of either of the Sellers, either of the Companies or Buyer
relating thereto, and (c) the preparation and filing of any other documents
required by any Governmental Authority; provided, however, such five (5) year
period shall automatically be extended to the extent that such actions in the
preceding subclauses (a), (b) and (c) have been commenced and remain
outstanding.  The Party requesting such information and assistance shall
reimburse the other Party for all reasonable out-of-pocket costs and expenses
incurred by such Party in providing such information and in rendering such
assistance.  The access to files, Books and Records contemplated by this
Section 7.1 shall be during normal business hours and upon not less than two
(2) Business Days’ prior written request, shall be subject to such reasonable
limitations as the Party having custody or control thereof may impose to
preserve the confidentiality of information contained therein, and shall not
extend to material subject to a claim of privilege unless expressly waived by
the Party entitled to the same.

 

7.2                            Final Payment EBITDA Calculation.

 

(a)                               Within sixty (60) days of the end of the
Buyer’s 2017 fiscal year, Parent shall prepare, review, approve and deliver to
Sellers a report (the “Final Payment EBITDA Report”) setting forth the
calculation of EBITDA, on a consolidated basis, of the festivals and other
businesses of the Buyer and the Companies (collectively, the “Ongoing
Festivals”) for each of their 2015, 2016 and 2017 fiscal years (the “Estimated
EBITDA”)

 

- 54 -

--------------------------------------------------------------------------------


 

for purposes of determining the amount of the Final Payment.  Notwithstanding
the foregoing, to the extent any Ongoing Festivals are owned and operated
jointly with a third-party (through a joint venture or similar arrangement),
only Buyer’s and/or its Affiliates’ share of the EBITDA will be included in the
Estimated EBITDA for purposes of determining the Final Payment.  In the event
Buyer or its Affiliates operate and oversee any festivals, events or other
businesses (other than the Ongoing Festivals) in which the intellectual property
of either of the Companies as of the date hereof is used, Buyer shall include in
Buyer’s calculation of the Estimated EBITDA an amount equal to the greater of
(x) any and all license fees received in connection with the licensing of such
intellectual property and (y) the fair market value of what such license fees
would have been in a third party transaction.  The Final Payment EBITDA Report
prepared by Buyer shall be complete to the best of the Buyer’s knowledge with
respect to transactions occurring in the ordinary course of business during each
of the 2015, 2016 and 2017 fiscal years (i.e. adjusted for out-of-period
adjustments).  The Sellers shall be provided with such information, schedules
and data as necessary or desirable to verify the consolidated EBITDA
calculation.  Upon approval of Parent, Buyer and the Sellers, the determination
of the consolidated EBITDA calculation for the Buyer’s 2015, 2016 and 2017
fiscal years shall be deemed conclusive and final and shall not be subject to
further review, challenge or adjustment except as expressly permitted herein.

 

(b)                              Within 30 days after the Sellers’ receipt of
the Final Payment EBITDA Report, each of the Sellers shall have the right to
deliver to Parent an Objection Statement.  If the Sellers do not deliver an
Objection Statement within such 30-day period, then the Estimated EBITDA as set
forth in the Final Payment EBITDA Report shall be the “Final EBITDA” and shall
be final and binding upon all Parties.  If either of the Sellers delivers an
Objection Statement within such 30-day period, then the Sellers and Parent shall
negotiate in good faith for 15 days following Parent’s receipt of such Objection
Statement to resolve such objections.  After such 15-day period, any item or
matter set forth in the Final Payment EBITDA Report that is not an Adjustment
Dispute shall become final and binding upon all Parties.  If Parent and the
Sellers are unable to resolve all objections during such 15-day period, then any
remaining Adjustment Disputes, and only such remaining Adjustment Disputes,
shall be resolved by the Accounting Firm.  The Accounting Firm shall be
instructed to resolve any such remaining Adjustment Disputes in accordance with
the terms of this Agreement within 30 days after its appointment (or such longer
period as Parent and the Sellers may agree).  The Accounting Firm shall not be
bound by the rules of arbitration. The resolution of such Adjustment Disputes by
the Accounting Firm (i) shall be set forth in writing, (ii) shall be within the
range of dispute between Parent and the Sellers, and (iii) shall be conclusive
and binding upon all the Parties upon which a judgment may be rendered by a
court having proper jurisdiction thereover.  Upon any resolution by the Sellers
and Parent or upon delivery of such resolution by the Accounting Firm, the
Estimated EBITDA, as modified in accordance with such resolution by the Sellers
and Parent and/or by the Accounting Firm, as the case may be, shall be the
“Final EBITDA” and shall be final and binding upon all Parties.

 

(c)                               If the Final EBITDA is greater than the
Estimated EBITDA, then the aggregate amount of the Final Payment payable by
Buyer to the Sellers shall be deemed to be increased by an amount equal to the
difference between the Final EBITDA and the

 

- 55 -

--------------------------------------------------------------------------------


 

Estimated EBITDA and, within five Business Days of the determination of Final
EBITDA, Buyer shall deliver to the Sellers, by wire transfer of immediately
available funds, cash in the amount of such difference.

 

(d)                             If the Final EBITDA is less than the Estimated
EBITDA, then the aggregate amount of the Final Payment payable by Parent to the
Sellers shall be deemed to be decreased by an amount equal to the difference
between the Final EBITDA and the Estimated EBITDA and, within five Business Days
of the determination of Final EBITDA, the Sellers shall deliver to Buyer, by
wire transfer of immediately available funds, cash in the amount of such
difference.

 

(e)                               The fees, costs and expenses of the Accounting
Firm shall be borne by either Parent or the Sellers as follows:  (i) if the
Accounting Firm determines that Final EBITDA is more than three percent (3%)
greater or lower than the Estimated EBITDA, then Parent shall bear the fees,
costs and expenses of the Accounting Firm, and (ii) if the Accounting Firm
determines that Final EBITDA is less than three percent (3%) greater or lower
than Estimated EBITDA, then the Sellers shall bear the fees, costs and expenses
of the Accounting Firm through the payment of such fees, costs and expenses by
Parent.

 

7.3                            Limitations on Parties’ Covenants and Agreements.

 

The Parties hereto agree that no obligation or covenant imposed by this
Agreement shall be construed to obligate the Parties or any of their Affiliates
in any way to make loans to, advance funds to, invest additional capital in or
extend credit in order to obtain financing for, or provide working capital for
either of the Companies, except in their sole and absolute discretion. 
Notwithstanding the foregoing, neither Buyer or Parent shall take any action,
prevent the Companies from taking any action or fail to take any action that
would be reasonably required to fund the Festival in the manner or to the extent
it was funded in 2013 unless such action or such failure to take action is a
result of (i) the inability to obtain any permit required in connection with the
Festival or (ii) a good faith business decision made by Buyer or Parent not to
pursue another Festival.

 

7.4                            Cooperation as to Tax Matters

 

Following the Closing, the Parties shall, and Buyer shall cause the Companies
to, provide the other Parties with access to such information regarding the
Companies and other cooperation as such other Parties may reasonably request in
connection with the preparation and filing of any Tax Return or any audit or
other proceeding relating to Taxes.  Each Party shall reimburse the Companies
for all reasonable out-of-pocket costs and expenses incurred by the Companies in
providing such information and access.  The access contemplated by this
Section 7.4 shall be during normal business hours and upon reasonable advance
notice.  Buyer shall cause the Companies to retain books and records relevant to
Taxes for a period of six years, subject to extension if an audit, dispute or
similar proceeding relating to Taxes is continuing at the end of such period.

 

7.5                            Insurance.

 

From and after the Closing, Parent and Buyer shall deliver to the Sellers,
within thirty (30)

 

- 56 -

--------------------------------------------------------------------------------


 

days of receipt thereof, any and all Insurance Proceeds received by Parent or
Buyer, provided, that Parent and Buyer shall be entitled to reimbursement to the
extent Parent or Buyer has incurred any 2013 Festival Liabilities which
(i) arise or become known after the Closing and (ii) were not otherwise
contemplated in the Final W/C Adjustment Amount pursuant to Section 2.4 and
(iii) were not otherwise reimbursed or otherwise paid by Sellers pursuant to the
terms hereof (“Excluded Proceeds”).  From and after the Closing until the
Sellers have recovered all of the Insurance Proceeds to which they are entitled
pursuant to this Section 7.5, neither Parent nor Buyer shall cancel, terminate,
modify or amend and insurance policy or insurance coverage relating to any
Insurance Proceeds, or otherwise take any action, or fail to take any action,
that would reasonably be expected to adversely impact the Sellers ability or
likelihood to collect any and all of the Insurance Proceeds.  For the avoidance
of doubt, in the event that any Excluded Proceeds are provided to either of the
Sellers, such Excluded Proceeds shall be forwarded to Parent within thirty (30)
days of receipt.  If and to the extent that Parent or Buyer receives Insurance
Proceeds, other than Excluded Proceeds, that are, in the aggregate, in excess of
the amount of all losses relating to 2013 Festival Liabilities (“Excess
Proceeds”), such Excess Proceeds shall be shared as follows: Buyer, on the one
hand, shall be entitled to two-thirds of such Excess Proceeds and the Sellers,
on the other hand, shall be entitled to one-third of such Excess Proceeds.  In
the event that any Party hereto receives any Excess Proceeds to which it is not
entitled hereunder, such Party shall promptly pay such Excess Proceeds to the
Party or Parties entitled thereto in accordance with the immediately preceding
sentence.

 

7.6                            Operation of the Business.

 

(a)                               From the Closing Date through the last day of
the Buyer’s fiscal year 2017, Parent and Buyer shall operate the Ongoing
Festivals as a separate business unit and profit center and in a manner
consistent with the past practices of the Companies and shall not take any
action (including, for the avoidance of doubt, through omission) with the intent
of, decreasing EBITDA of or associated with the Ongoing Festivals or precluding
achievement of any level of EBITDA of or associated with the Ongoing Festivals
for any fiscal year following the Closing through the fiscal year 2017.

 

(b)                              As long as either or both of the Sellers
continue to be employees of the Buyer, the Sellers shall have day-to-day
operational and management control over the Ongoing Festivals and shall be
entitled to conduct and manage the Ongoing Festivals, and the Persons operating
it, in the manner specified in Section 7.6(a) and their respective Employment
Agreements, subject to the control of the Board of Directors of the Buyer
consistent with this Section 7.6 and in compliance with applicable Laws.

 

(c)                               Without limiting the generality of any
provision of Section 7.6(a) or (b), through the last day of the Buyer’s fiscal
year 2017, Parent and Buyer shall:  (i) maintain separate books and records for
the Ongoing Festivals; (ii) prepare separate monthly, quarterly and annual
financial statements for the Ongoing Festivals, on a consolidated basis;
(iii) not, without the prior written consent of the Sellers, effect, cause or
allow any material expenditures relating to the Ongoing Festivals in excess of
or otherwise not contemplated by the then-current Budget unless such expenditure
is reasonable and necessary as determined by the Buyer; (iv) not, without
consultation with the Sellers, permit the sale, transfer or other disposition of
all or substantially all of the equity interests

 

- 57 -

--------------------------------------------------------------------------------


 

in, or business, assets or property (including intellectual property) of, Made,
EZ, Buyer or any other Affiliate primarily engaged in the Ongoing Festivals; or
(v) not, without consultation with the Sellers, permit the license of the assets
or property (including intellectual property) of, Made, EZ, Buyer or any other
Affiliate primarily engaged in the Ongoing Festivals; provided, however, that in
the case of each of (iv) and (v), the final decision will be made by Buyer or
Parent in its sole and absolute discretion and Buyer and/or Parent shall
compensate Sellers for any diminution in the value of the Final EBITDA in
connection with such decision.

 

(d)                             As long as either or both of the Sellers
continue to be employees of the Buyer, the Sellers shall be responsible for
preparation of the annual draft budget, business plan and forecast for the Buyer
(the “Budget”); provided, however, the draft Budget shall be in effect only if
reviewed, approved and adopted by the Board of Directors of the Buyer.  Until
such Budget is approved, the prior Budget shall remain in effect.

 

(e)                               If Parent or Buyer takes any action, or fails
to take any action, in violation of this Section 7.6, the Sellers shall have the
right to deliver a written notice of such violation to the Buyer, and upon
receipt of such notice the Buyer shall negotiate in good faith with the Sellers
regarding appropriate adjustments to the calculation of EBITDA and the formulas
for calculating the Final Payment (including increasing the multiple of EBITDA
used therefor) and other provisions of this Agreement to account for the effects
and reasonably anticipated effects of such action or inaction and as necessary
to preserve the original intent hereof and to maintain the Sellers’ ability to
achieve the maximum Final Payment.  If the Sellers and Buyer are unable to agree
to such adjustments within thirty (30) days following the Sellers’ delivery of
such notice to the Buyer, such matter shall be submitted to the Accounting Firm
pursuant to and in accordance with the provisions of Section 2.4.  The
determination of the Accounting Firm regarding the appropriate adjustments to be
made pursuant to this Section 7.6(e) shall be final, binding and conclusive upon
the parties hereto.

 

8.                                    CONDITIONS PRECEDENT TO CLOSING

 

8.1                            Mutual Conditions of the Parties

 

The obligations of each Party to consummate the Closing shall be subject to
conditions that:

 

(a)                               there shall be no statute, rule, regulation,
ruling, order, consent, judgment or injunction in effect that would, nor shall
any Action or proceeding before any court or other Governmental Authority be
pending wherein an unfavorable judgment, decree or order would, prevent the
performance of this Agreement or the consummation of any of the Transactions
contemplated hereby, declare unlawful the Transactions or cause the Transactions
to be rescinded;

 

(b)                              all consents, approvals, licenses,
authorizations, declarations, filings, notices or other actions by or in respect
of, or registration, declaration or filing with, any

 

- 58 -

--------------------------------------------------------------------------------


 

Governmental Authority required to consummate the transactions contemplated by
the Closing and set forth on Schedule 8.1(b) shall have been obtained; and

 

(c)                               Each of the Credit Line Agreements shall have
been terminated, all amounts outstanding thereunder shall have been paid and all
Liens related thereto shall have been released.

 

8.2                            Conditions to Buyer’s and Parent’s Obligations

 

The obligations of Buyer and Parent to consummate the Closing and the Ancillary
Documents are subject to the satisfaction of the following conditions as of the
Closing Date (any one or more of which may be waived in writing at the option of
Parent in its sole discretion):

 

(a)                               Each of the representations and warranties of
each of the Companies and each of the Sellers set forth in Sections 4.1 through
4.3 hereof, as applicable, shall be true and correct in all respects as of the
Closing Date as though then made and as though the Closing Date were substituted
for the date hereof throughout such representations and warranties (other than
those representations and warranties that address matters as of particular
dates, which need only be true and correct as of their respective dates), except
in each case to the extent that the failure of such representations and
warranties to be true and correct would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect;

 

(b)                              Each of the Companies and each of the Sellers
shall have performed and complied in all material respects (or shall have cured
any material nonperformance or noncompliance) with all of the covenants and
agreements required to be performed or complied with by them under this
Agreement at or prior to the Closing;

 

(c)                               The Companies and the Sellers shall have
received the Consents identified on Schedule 4.2(e);

 

(d)                             Buyer and Parent shall have received the
documents and instruments required by Section 2.5(b)(i) and Section 2.5(b)(ii);

 

(e)                               The Sellers shall have delivered the
Pre-Closing Statement to Parent no fewer than three (3) Business Days prior to
the Closing Date pursuant to Section 2.4(a);

 

(f)                                Bindra shall have conveyed to Made all right,
title and interest in and to the Made Mark;

 

(g)                              Since the date hereof, there shall not have
been any Material Adverse Effect or any event, change or effect that would,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect; and

 

(h)                              The Companies and the Sellers shall have caused
to be released all Liens on the assets and properties of each of the Companies.

 

- 59 -

--------------------------------------------------------------------------------


 

8.3                            Notification of Adverse Occurrence.

 

Each of the Sellers shall notify Buyer and Parent in writing promptly upon the
occurrence of any event or a failure of an event to occur, that would
(i) prohibit or prevent such Seller from consummating the Closing in accordance
with the terms of this Agreement, or (ii) cause the conditions set forth in
Section 8.2 not to be satisfied.

 

8.4                            Conditions to the Sellers’ and the Companies’
Obligations.

 

The obligations of the Companies and the Sellers to consummate the Closing are
subject to the satisfaction of the following conditions as of the Closing Date
(any one or more of which may be waived in writing at the option of the Sellers
in their sole discretion):

 

(a)                               The representations and warranties of Parent
and Buyer set forth in Section 4.4 hereof shall be shall be true and correct in
all respects (disregarding for purposes of this Section 8.4(a) all “Material
Adverse Effect” or “material” (or any correlative term) qualifications contained
therein) as of the Closing Date as though then made and as though the Closing
Date were substituted for the date hereof throughout such representations and
warranties (other than those representations and warranties that address matters
as of particular dates, which need only be true and correct as of their
respective dates), except in each case to the extent that the failure of such
representations and warranties to be true and correct would not, individually or
in the aggregate, reasonably be expected to have a Material Adverse Effect;

 

(b)                              Buyer and Parent shall have performed and
complied in all material respects (or shall have cured any material
nonperformance or noncompliance) with all of the covenants and agreements
required to be performed or complied with by them under this Agreement at or
prior to the Closing; and

 

(c)                               Each of the Sellers and each of the Companies
shall have received the documents and instruments required by
Section 2.5(b)(iii).

 

9.                                    SURVIVAL; INDEMNIFICATION

 

9.1                            Survival of Representations and Warranties and
Covenants

 

(a)                               Subject to Section 9.1(b), the representations
and warranties contained in this Agreement shall expire and terminate and be of
no further force and effect on the date that is the twenty four (24) month
anniversary of the Closing Date.

 

(b)                              Notwithstanding the foregoing Section 9.1(a),
(i) there shall be no time limitation with respect to any claim arising out of
any breach of the Company Fundamental Representations and (ii) any claim arising
out of any breach of Section 4.2(j) shall survive for a period equal to thirty
(30) days after the expiration of the applicable statute of limitations (taking
into account all applicable extensions). All of the covenants and other
agreements contained in this Agreement shall survive the Closing Date other than
those which specifically terminate at the Closing.

 

(c)                               Notwithstanding anything in this
Section 9.1(c) to the contrary, in the event that any breach of any
representation or warranty by any of the Seller Parties, Parent or

 

- 60 -

--------------------------------------------------------------------------------


 

Buyer constitutes fraud or intentional misrepresentation, the representation or
warranty shall survive the consummation of the Transactions and continue in full
force and effect without any time limitation with respect to such breach.

 

9.2                            Indemnification of Parent and Buyer.

 

From and after the Closing, subject to the provisions of this Article 9, the
Seller Parties shall indemnify and hold harmless Parent, Buyer and their
respective Affiliates, and their respective officers, directors, employees and
agents (the “Buyer Indemnitees”), from and against and all liabilities,
obligations, deficiencies, Actions, assessments, fines, forfeitures, civil
penalties, losses, costs and expenses (including reasonable attorneys’ fees)
(hereinafter individually a “Loss” and collectively “Losses”) suffered or
incurred by the Buyer Indemnitees to the extent such Losses result from or arise
out of: (i) any breach of any representation or warranty of the Seller Parties
contained in Section 4.2 of this Agreement, or any certificate delivered in
connection herewith; (ii) any material breach of any covenant or agreement by
the Seller Parties; (iii) any and all Pre-Closing Taxes; (iv) the Pferdmenges
Litigation and all Losses incurred in connection therewith, (v) the 2013
Festival Litigation and all Losses incurred in connection therewith, (vi) the
2013 Festival Liabilities and all Losses incurred in connection therewith,
(vii) the settlement agreements with each of Broadcast Music, Inc. and the
American Society of Composers, Authors and Publishers and all Losses incurred in
connection therewith, or (viii) any fraud or intentional misrepresentation of
the Seller Parties; provided that there shall be no indemnification in respect
of a Loss to the extent that such Loss was actually taken into account in
determining, and reduced, the W/C Adjustment Amount.  From and after the
Closing, subject to the provisions of this Article 9, the Sellers shall
indemnify and hold harmless the Buyer Indemnitees, from and against all Losses
suffered or incurred by the Buyer Indemnitees to the extent such Losses result
from or arise out of any breach of any representation or warranty of the Sellers
contained in Section 4.1 or Section 4.3 of this Agreement, or any certificate
delivered in connection herewith.  All payments under this Section 9.2 shall be
treated by the parties as an adjustment to the Purchase Price, except as
otherwise required by applicable Law.  In no event shall payments made under
this Section 11.2  exceed the Purchase Price, to the extent such amounts have
actually been paid by Parent and/or Buyer.

 

9.3                            Indemnification of the Sellers

 

From and after the Closing, subject to the provisions of this Article 9, Parent
and Buyer, on a joint and several basis, shall indemnify the Sellers, their
members, their Affiliates, and their officers, directors, employees and agents
(the “Seller Indemnitees”) against and hold them harmless from any Losses
suffered or incurred by Seller Indemnitees to the extent such Losses arise from
or relating to: (i) a breach of any representation or warranty of Buyer or
Parent contained in this Agreement, or any certificate delivered in connection
herewith; or (ii) a breach of any covenant or agreement by Buyer or Parent
contained in this Agreement requiring performance by Buyer, Parent or either of
the Companies after the Closing.  All payments under this Section 9.3 shall be
treated by the parties as an adjustment to the Purchase Price, except as
otherwise required by applicable Law.

 

- 61 -

--------------------------------------------------------------------------------


 

9.4                            Procedures Relating to Indemnification.

 

(a)                               In order for a Party to be entitled to seek
any indemnification provided for under this Agreement (such Party, the “Claiming
Party”), in respect of a claim or demand made against the Claiming Party by any
Person who is not a party to this Agreement or an Affiliate thereof (a
“Third-Party Claim”), such Claiming Party must notify the Party to this
Agreement that is or may be required to provide indemnification hereunder with
respect to such Third-Party Claim (the “Defending Party”) in writing, and in
reasonable detail, of the Third-Party Claim as promptly as reasonably possible
but in any event within fifteen (15) days after receipt by such Claiming Party
of notice of the Third-Party Claim (or within such shorter time as may be
necessary to give the Defending Party a reasonable opportunity to respond to and
defend such Third-Party Claim); provided that any delay or failure in giving
such notification shall not affect the indemnification provided hereunder except
to the extent the Defending Party shall have been prejudiced as a result of such
failure.  Thereafter, the Claiming Party shall deliver to the Defending Party,
within five (5) Business Days after the Claiming Party’s receipt thereof, copies
of all notices and documents (including court papers) received by the Claiming
Party relating to the Third-Party Claim.

 

(b)                              The Defending Party shall have the right upon
written notice to the Claiming Party within fifteen (15) days after receipt from
the Claiming Party of notice of such claim, to conduct at the sole cost and
expense of the Defending Party the defense against such claim; provided that
before the Defending Party assumes control of such defense it must first agree
and acknowledge in such notice that the Defending Party is fully responsible
(subject to the limitations of Sections 9.2 and 9.3) for all Losses relating to
such Third-Party Claim (a “Control Notice”); provided further that the Defending
Party shall not have the right to assume control of such defense if the
Third-Party Claim; (i) seeks solely or primarily non-monetary relief (rather
than where non-monetary relief is merely incidental to a primary claim or claims
for monetary damages); (ii) involves criminal allegations; (iii) is one in which
the Defending Party is also a party and joint representation would, as
determined in each case by the Claiming Party based on advice of outside
counsel, be inappropriate or there may be legal defenses available to the
Claiming Party which are different from or additional to those available to the
Defending Party; or (iv) involves a claim which, upon petition by the Claiming
Party, the appropriate court rules that the Defending Party failed or is failing
to vigorously prosecute or defend.  In the event that the Defending Party
validly delivers a Control Notice, the Claiming Party will reasonably cooperate,
at the sole cost and expenses of the Defending Party, with and make reasonably
available to the Defending Party such assistance and materials as may be
reasonably requested by it, and the Claiming Party shall have the right at its
expense to participate in the defense assisted by counsel of its own choosing. 
Whether or not the Defending Party shall have assumed the defense of a
Third-Party Claim, the Claiming Party shall not admit any Liability with respect
to, and shall not have the right to compromise, settle, discharge or consent to
entry of judgment with respect to, such Third-Party Claim without the prior
written consent of the Defending Party, which consent shall not be unreasonably
withheld, conditioned or delayed.  Without the prior written consent of the
Claiming Party, the Defending Party will not enter into any settlement of any
Third-Party Claim or consent to entry of judgment with respect to such claim, if
pursuant to or as a result of such settlement or consent, (x) injunctive or
other equitable relief would be imposed against the Claiming Party, or (y) such
settlement or consent would lead to

 

- 62 -

--------------------------------------------------------------------------------


 

Liability or create any financial obligation on the part of the Claiming Party
for which the Claiming Party is not entitled to indemnification hereunder. If an
offer is made to settle a Third-Party Claim, which offer the Defending Party is
permitted to settle under this Section 9.4(b) only upon the prior written
consent of the Claiming Party, and the Defending Party desires to accept and
agree to such offer, the Defending Party will give prompt written notice to the
Claiming Party to that effect.  If the Claiming Party does not consent to such
firm offer within twenty (20) calendar days after its receipt of such notice,
the Defending Party shall have the right, in its sole discretion, to accept and
agree to such offer and the Claiming Party may continue to contest or defend
such Third-Party Claim and, in the event the Defending Party so accepts such
offer, the maximum Liability of the Defending Party as to such Third-Party Claim
will not exceed the amount of such settlement offer.

 

9.5                            Determination of Loss Amount.

 

Absent fraud or intentional misrepresentation, in no event shall any Party be
entitled to recover or make a claim for any amounts in respect of consequential,
incidental or indirect damages, or punitive damages, except to the extent such
damages are awarded against the indemnified party in a Third Party Claim.  In
determining the amount of Losses subject to indemnification under this
Agreement, any Losses shall be reduced by the amount of any insurance proceeds
received by the Claiming Party or any of its Affiliates, less any actual
out-of-pocket costs incurred by such Claiming Party or such Affiliate in
collecting such proceeds.  Each Claiming Party shall use all commercially
reasonable efforts to collect any and all such insurance proceeds prior to
seeking any payment for Losses subject to indemnification under this Agreement.

 

9.6                            Exclusive Remedy; Specific Performance

 

(a)                               Except as otherwise provided in this
Section 9.6, Section 6.3 and Section 10.2, the provisions of this Article 9
constitute the sole and exclusive remedies for recovery of Losses or other
claims relating to or arising from this Agreement or in connection with the
Transactions.  The provisions of this Section 9.6 shall not, however, prevent or
limit a cause of action hereunder with respect to fraud or intentional
misrepresentation.

 

(b)                              The Parties agree that irreparable damage would
occur in the event that any of the obligations, undertakings, covenants or
agreements contained in this Agreement were not performed in accordance with
their specific terms or were otherwise breached.  Accordingly, it is agreed that
the Parties shall be entitled to an injunction or injunctions to prevent
breaches of this Agreement, without any bond or other security being required,
and to enforce specifically the terms and provisions of this Agreement by a
decree of specific performance without the necessity of proving the inadequacy
of money damages as a remedy, this being in addition to any other remedy to
which the Parties are entitled at law or in equity. Without limiting the
generality of the foregoing, if all of the conditions set forth in Article 8
hereof have been satisfied or waived (other than those conditions which by their
terms are to be satisfied or waived at the Closing) then commencing on the date
hereof, each Party hereto shall be entitled to cause the other Parties hereto to
consummate

 

- 63 -

--------------------------------------------------------------------------------


 

the Closing by a decree of specific performance without the necessity of proving
the inadequacy of money damages as a remedy, this being in addition to any other
remedy to which the Parties are entitled at law or in equity; provided, however,
that Sellers shall not be entitled to cause the Buyer or Parent to consummate
the Closing.

 

9.7                            Third Party Beneficiaries

 

Each indemnified Person or Entity that is not a party is hereby made a
third-party beneficiary of the rights under this Article 9 (subject to the
obligations, limitations, and procedures of this Article 9) as if such
indemnified Person or Entity were an original signatory hereto for such
purposes.

 

9.8                            Threshold Amount; and Indemnification Cap.

 

(a)                               Notwithstanding anything herein to the
contrary, the liability of any Party for indemnity with respect thereto shall
only extend to matters for which a bona fide claim has been asserted by written
notice of such claim with reasonable details delivered to the Indemnifying Party
on or before the applicable survival period as set forth in Section 9.1.

 

(b)                              Notwithstanding anything herein to the
contrary, no indemnification claim may be made under Article 9 unless and until
the aggregate amount of all Losses sustained or incurred to which the indemnity
under Article 9 applies should exceed $250,000.00 (the “Threshold Amount”);
provided, however, that the Threshold Amount shall not apply to any Losses
sustained or incurred in connection with (i) any breach of any of the Company
Fundamental Representations or the representations set forth in Section 4.2(j),
or (ii) any claim arising under Section 9.2(iii) through and including
Section 9.2(vii).  If the aggregate Losses sustained or incurred for indemnity
claims under this Article 9 should exceed the Threshold Amount, then the
liability of the Defending Party shall, subject to the provisions of
Section 9.8(c), be for all Losses, including that portion of the Losses that are
less than the Threshold Amount.

 

(c)                               Notwithstanding anything herein to the
contrary, the liability of each of the Sellers to protect, indemnify and to hold
harmless the Buyer Indemnitees with respect to Losses resulting from breaches of
representations and warranties contained in this Agreement (other than for the
Company Fundamental Representations, the representations set forth in
Section 4.2(j) or Losses arising in connection with any claim arising under
Section 9.2(iii) through and including Section 9.2(vii)) shall be limited to 35%
of the Purchase Price paid to Sellers.  If Buyer or Parent is finally determined
by a court of competent jurisdiction to be entitled to indemnification in
accordance with the provisions of this Article 9, Buyer or Parent, as
applicable, shall be entitled to withhold and offset from (i) the Post-Closing
Cash Payment due to either of the Sellers and/or (ii) the Final Payments, the
amount of any Losses subject to such decision of such court.

 

(d)                             Notwithstanding anything herein to the contrary,
the total liability for Buyer to protect, indemnify and hold harmless Seller
Indemnitees with respect to Losses resulting from a breach of any representation
or warranty of Buyer shall be limited to 35% of the Closing Purchase Price paid
to the Sellers.

 

- 64 -

--------------------------------------------------------------------------------


 

10.                            TERMINATION

 

10.1                    Termination of Agreement

 

This Agreement may be terminated at any time prior to the Closing:

 

(a)                               by the mutual written consent of Buyer and
each of the Sellers;

 

(b)                              by Buyer, effective upon written notice to each
of the Sellers, if there shall have been a material breach of any of the
representations, warranties, agreements or covenants set forth in this Agreement
on the part of either of the Companies which has rendered the satisfaction of
any conditions set forth in Section 8.2 permanently incapable of fulfillment,
such violation or breach has not been waived by Buyer, and the breach has not
been cured within thirty (30) days following Buyer’s written notice of such
breach; provided that the right to terminate this Agreement under this
Section 10.1(b) shall not be available to Buyer if it is then in material breach
of any representation, warranty, covenant, or other agreement contained herein;

 

(c)                               by the Sellers, effective upon written notice
to the Buyer, if there shall have been a material breach of any of the
representations, warranties, agreements or covenants set forth in this Agreement
on the part of Parent or Buyer which has rendered the satisfaction of any
conditions set forth in Section 8.3 permanently incapable of fulfillment, such
violation or breach has not been waived by the Sellers, and the breach has not
been cured within thirty (30) days following Buyer’s written notice of such
breach; provided that the right to terminate this Agreement under this
Section 10.1(c) shall not be available to the Sellers if it is then in material
breach of any representation, warranty, covenant, or other agreement contained
herein;

 

(d)                             by Parent or Buyer, by written notice to each of
the Sellers, if the Closing has not been consummated on or prior to the Target
Closing Date, unless such failure shall be due to the failure of either Buyer or
Parent to perform or comply with any of the covenants, agreements or conditions
hereof to be performed or complied with by it prior to the Closing Date; or

 

(e)                               by the Sellers or the Companies, by written
notice to each of Parent and Buyer, if the Closing has not been consummated on
or prior to the Target Closing Date, unless such failure shall be due to the
failure of any of the Sellers or the Companies to perform or comply with any of
the covenants, agreements or conditions hereof to be performed or complied with
by it prior to the Closing Date.

 

10.2                    Effect of Termination.

 

In the event of termination of this Agreement by either Buyer or either of the
Sellers as provided above, the provisions of this Agreement shall immediately
become void and of no further force or effect, and there shall be no Liability
on the part of one Party to another, except for (x) any Liability of a Party for
knowing or willful breaches of the covenants contained in this Agreement
occurring prior to the time of such termination, or (y) in the case of a
termination by either Party if, prior to such termination, all of the conditions
set forth in Section 8.2 or 8.3, as

 

- 65 -

--------------------------------------------------------------------------------


 

applicable, had been satisfied, the Sellers or Buyer, as applicable, had
indicated in writing to the other Party that it was ready, willing and able to
close, and the other Party thereafter failed to consummate the Transactions
within the time frame for the Closing set forth in Section 2.5(a), any Liability
arising out of such failure to consummate such Transaction; provided that this
Section 10.2 and Article 11 hereof shall survive the termination of this
Agreement in accordance with their terms; provided further that Section 5.2 with
respect to confidentiality, shall survive indefinitely.  Notwithstanding the
foregoing, if, for any reason, the Closing does not occur by the Target Closing
Date, there shall be no Liability on the part of Parent or Buyer to any Seller
Party other than Parent’s forfeiture of the Lost Opportunity Payment (as defined
in the Beer Distribution Letter) and the Total Advance Fee that has been paid to
Bindra and De Palma pursuant to the terms of Section 2.1, including, for the
avoidance of doubt, Sections 2.1(a) and 2.1(b).

 

11.                            MISCELLANEOUS

 

11.1                    Press Releases and Announcements

 

Except as required by Law, or as otherwise set forth in this Section 11.1, each
Party shall not issue any press release or other public announcement relating to
the subject matter of this Agreement or the Transactions, or make reference to
the other Party or the terms of this Agreement, without the prior written
consent of the other Party, which consent the other Party shall not unreasonably
withhold, delay, or condition; except that Buyer is authorized to issue any
press release or other public announcement relating to the subject matter of
this Agreement or the Transactions, or make reference to the other Party or the
terms of this Agreement, in any 8-K, 10-K or other filing required under the
United States federal securities Laws, under the rules and regulations of any
applicable stock exchange, in any analyst meetings and investor conference calls
or earnings calls, in any Registration Statement on Form S-1 disclosed to
potential investors, or as otherwise deemed reasonable or necessary by Buyer or
Parent, in Buyer’s sole discretion, in respect of the fact that it has publicly
traded securities listed on a national securities exchange.

 

11.2                    No Third-Party Beneficiaries

 

Except as provided in Section 9.7, this Agreement does not and will not confer
any rights or remedies upon any Person other than the Parties and their
respective successors and permitted assigns.

 

11.3                    Entire Agreement

 

This Agreement, the Ancillary Documents, the Letter Agreement and the Beer
Distribution Letter, collectively constitute the entire agreement and supersede
all prior agreements and understandings, both written and oral, between the
Parties with respect to the subject matter hereof; provided, that to the extent
of any conflict between this Agreement, on the one hand, and any Ancillary
Document, the Letter Agreement or the Beer Distribution Letter, on the other
hand, this Agreement shall govern.

 

11.4                    Assignment

 

This Agreement shall be binding upon and inure to the benefit of the Parties and
their respective successors and permitted assigns.  No Party may assign this
Agreement or any of such

 

- 66 -

--------------------------------------------------------------------------------


 

Party’s rights, interests, or obligations hereunder without the prior written
approval of the other Parties, except that each of Buyer or Parent may assign as
collateral security its rights pursuant hereto to any Person providing financing
to Buyer or Parent, respectively, or any of their respective Affiliates solely
in connection with funding the Business.

 

11.5                    Counterparts

 

This Agreement may be executed in one or more counterparts, each of which shall
be deemed an original, but all of which together shall constitute one and the
same Agreement.  It is the express intent of the Parties hereto to be bound by
the exchange of signatures on this Agreement via facsimile or electronic mail
via the portable document format (PDF).

 

11.6                    Notices

 

All notices, requests, claims, and other communications hereunder, to be valid,
must be in writing.  Any notice, request, claim, or other communication
hereunder will be deemed duly given (a) three (3) Business Days after it is sent
by registered or certified mail, return receipt requested, postage prepaid,
(b) one (1) day after receipt is electronically confirmed, if sent by fax
(provided that a hard copy shall be promptly sent by first class mail), or
(c) one (1) Business Day following deposit with a recognized national overnight
courier service for next day delivery, charges prepaid, and, in each case,
addressed to the intended recipient as set forth below:

 

If to Made or Bindra:

With a copy to:

 

 

 

 

Made Event, LLC

27-28 Thompson Ave, #700

Long Island City, New York 11101

Attn: Mike Bindra and Laura De Palma

 

Robinson & Cole LLP

1055 Washington Blvd

Stamford, Ct. 06901-2249

Attn: Mitchell Lampert

Fax: (203) 462-7599

 

Law Offices of Jeffrey B. Gandel

1623 Third Avenue

Suite 22A

New York, New York 10128

Attn: Jeffrey Gandel

Fax: (212) 289-0686

 

- 67 -

--------------------------------------------------------------------------------


 

If to EZ or De Palma:

With a copy to:

 

 

 

 

EZ Festivals, LLC

27-28 Thompson Ave, #700

Long Island City, New York 11101

Attn: Mike Bindra and Laura De Palma

 

Robinson & Cole LLP

1055 Washington Blvd

Stamford, Ct. 06901-2249

Attn: Mitchell Lampert

Fax: (203) 462-7599

 

Law Offices of Jeffrey B. Gandel

1623 Third Avenue

Suite 22A

New York, New York 10128

Attn: Jeffrey Gandel

Fax: (212) 289-0686

 

 

 

 

 

 

If to Buyer or Parent:

 

SFX Entertainment, Inc.

430 Park Avenue

6th Floor

New York, NY 10022

Attention:  Howard Tytel

Fax:  N/A

With a copy to:

 

Reed Smith LLP

599 Lexington Avenue

22nd Floor

New York, NY 10022

Attention:  Aron Izower

Fax:  (212) 521-5450

 

Reed Smith LLP

2500 One Liberty Place

1650 Market Street

Philadelphia, PA 19103

Attention:  Meg Jones

Fax: (215) 851-1420

 

Any Party may give any notice, request, claim, or other communication hereunder
using any other means (including personal delivery, expedited courier, messenger
service, telecopy, telex, ordinary mail, or electronic mail), but no such
notice, request, claim, or other communication will be deemed to have been duly
given unless and until it actually is delivered to the individual for whom it is
intended.  Any Party may change the address to which notices, requests, claims,
and other communications hereunder are to be delivered by giving the other
Parties notice in the manner herein set forth.

 

11.7                    Governing Law; Jurisdiction; Venue

 

This Agreement shall be governed by and construed in accordance with the laws of
the

 

- 68 -

--------------------------------------------------------------------------------


 

State of New York, without giving effect to choice of law principles thereof. 
Any judicial proceeding brought against any of the Parties to this Agreement or
any dispute arising out of this Agreement or any related agreement, certificate,
or other document delivered in connection herewith or therewith or any of the
transactions contemplated hereby or thereby or any matter otherwise related
hereto or thereto shall, subject to Section 11.8, be brought in the courts
located in the City of New York, or in the United States District Court for the
Southern District of New York, and each Party hereby accepts the exclusive
jurisdiction and venue of such courts, and irrevocably agrees to be bound by any
judgment rendered thereby in connection with this Agreement.

 

11.8                    Disputes and Binding Arbitration

 

(a)                               Mediation. Other than disputes to be resolved
by the Accounting Firm pursuant to the terms hereof, if there is a dispute
regarding the breach of or non-compliance with this Agreement (a “Dispute”),
then each Party shall use such Party’s reasonable efforts to cause a senior
representative designated by such Party to negotiate in good faith with the
senior representative designated by the other Party in an effort to resolve such
Dispute. If such Dispute is not resolved on or before the date that is ten
(10) days after a Party first attempts to cause such Party’s designated
representative to negotiate to resolve such Dispute, or if any of the Parties
refuses to negotiate in good faith for three days during such 10-day period,
then, upon the request of any Party’s representative, the Parties shall promptly
submit such Dispute to JAMS for resolution pursuant to binding arbitration
(“Binding Arbitration”) in accordance with Section 11.8(b).

 

(b)                              Binding Arbitration.

 

(i)                                  Submission to JAMS. All Disputes submitted
to Binding Arbitration pursuant to this Section 11.8(b) or otherwise shall be
finally resolved by arbitration in accordance with the then existing Rules of
JAMS, as supplemented by the further requirements of this Section 11.8(b). Such
arbitration is to be conducted by three arbitrators (each, an “Arbitrator”), one
appointed by each Party and the third selected by the first two appointed
Arbitrators, in each case who agree to comply with the terms and procedures of
this Section 11.8(b).

 

(ii)                              Procedure. Within twenty (20) days after
submitting a Dispute to Binding Arbitration, each Party shall provide the other
Party and the Arbitrators with a statement explaining the specific facts such
Party contends support such Party’s claims or basis in such Dispute, including
acts or omissions by the other Party that such first Party believes constitute a
breach of this Agreement, all of the terms and provisions of this Agreement that
such first Party believes have been breached, the names and addresses of each
Person that such first Party believes has knowledge supporting such Party’s
claim, and a concise statement of damages, including the means by which the
claimed damages were calculated and the facts upon which the calculation(s) were
based. Each Party shall provide the other Party and the Arbitrators with such
statement a copy of all documents in such first Party’s possession or control
that such first Party contends support such first Party’s claim. The
requirements of this Section 11.8(b)(ii) are intended to supplement, and
therefore are in addition to, the Rules and procedural requirements of JAMS. In

 

- 69 -

--------------------------------------------------------------------------------


 

particular, the exchanges of documents and information required by such
paragraphs are to be in addition to any discovery that is permitted under the
Rules of JAMS or that the Arbitrators might otherwise authorize in the
arbitration.

 

(iii)                          Opinion; Enforceability; Expenses. The
Arbitrators are to be required to render a reasoned written opinion in support
of their final decision, setting forth findings of fact, legal analysis and,
subject to the limitations set forth herein, the award. The decision rendered by
the Arbitrators will be final and binding upon the Parties. Judgment upon the
decision and any award made by the Arbitrators is permitted to be entered in any
court of competent jurisdiction. The non-prevailing Party in any Binding
Arbitration (as determined by the Arbitrators) shall pay the reasonable fees and
expenses (including reasonable attorneys’ fees and costs) of the prevailing
Party.  The Parties will otherwise be responsible for their own expenses in
connection with such Binding Arbitration.

 

(iv)                          Confidentiality. To the extent permitted by
applicable Law, the Parties shall keep the arbitration proceeding confidential
and the arbitration panel must issue appropriate protective orders to safeguard
such confidentiality. The Parties agree to keep confidential any documents
exchanged between them pursuant to the arbitration and the content of any
testimony or written documents submitted pursuant to the arbitration. Each Party
not shall make (or instruct the arbitration panel to make) any public
announcement with respect to the proceedings or decision of the arbitration
panel without prior written consent of each other Parties involved in the
arbitration. The Parties and the arbitration panel shall keep the existence of
any Dispute submitted to arbitration, and the award in confidence, except as
required in connection with the enforcement of such award or as otherwise
required by applicable Law.

 

(v)                              Language; Place of Arbitration. Any arbitration
proceedings described in this Section 11.8(b) are to be conducted in the English
language and are to take place in the Borough of Manhattan, the City of New
York.

 

(vi)                          Conduct of Parties and Operations. Neither the
existence of a Dispute, the pending settlement of a Dispute nor the resolution
procedures set forth in this Section 11.8 will operate to limit or relieve any
Party from such Party’s ongoing duties and obligations hereunder or limit or
extinguish any right that any Party might otherwise have hereunder, in law or in
equity.

 

11.9                    Amendments and Waivers

 

No amendment of any provision of this Agreement shall be valid unless the same
shall be in writing and signed by each Party.  No waiver by any Party of any
default, misrepresentation or breach of warranty or covenant hereunder, whether
intentional or not, shall be deemed to extend to any prior or subsequent
default, misrepresentation or breach of warranty or covenant hereunder or affect
in any way any rights arising by virtue of any prior or subsequent occurrence of
such kind.

 

- 70 -

--------------------------------------------------------------------------------


 

11.10            Severability

 

Any term or provision of this Agreement that is invalid or unenforceable in any
situation in any jurisdiction shall not affect the validity or enforceability of
the remaining terms and provisions hereof or the validity or enforceability of
the invalid or unenforceable term or provision in any other situation or in any
other jurisdiction.  If a final judgment of a court of competent jurisdiction
declares that any term or provision hereof is invalid or unenforceable, the
Parties agree that the court making the determination of invalidity or
unenforceability shall have the power to reduce the scope, duration, or area of
the term or provision, to delete specific words or phrases, or to replace any
invalid or unenforceable term or provision with a term or provision that is
valid and enforceable and that comes closest to expressing the intention of the
invalid or unenforceable term or provision, and this Agreement shall be
enforceable as so modified after the expiration of the time within which the
judgment may be appealed.

 

11.11            Expenses

 

Except for Parent’s responsibility to pay the fees, costs and expenses for the
Audited Financial Statements and the Interim Financial Statement as set forth in
Section 4.2(g) and as otherwise explicitly provided in this Agreement, each
Party shall bear such Party’s own direct and indirect costs and expenses
(including fees and expenses of legal counsel, investment bankers, brokers or
other representatives or consultants) incurred in connection with the
negotiation, preparation and execution of this Agreement and the Transactions,
whether or not the Transactions are consummated.

 

11.12            Construction

 

The Parties have jointly participated in the negotiation and drafting of this
Agreement.  In the event of an ambiguity or question of intent or interpretation
arises, this Agreement shall be construed as if drafted jointly by the Parties
and no presumptions or burdens of proof shall arise favoring any Party by virtue
of the authorship of any of the provisions of this Agreement.  As used in this
Agreement, the word “including” means without limitation and the words “herein,”
“hereof,” “hereby,” “hereto” and “hereunder” refer to this Agreement as a whole.
Each defined term used in this Agreement shall have a comparable meaning when
used in its plural or singular form. Unless the context otherwise requires,
references herein: (a) to Sections, Exhibits and Schedules mean the Sections of
and the Exhibits and Schedules attached to this Agreement; (b) to a Contract,
instrument or document means such Contract, instrument or document as amended,
supplemented and modified from time to time to the extent permitted by the
provisions thereof and not prohibited by this Agreement, except that the rule of
construction set forth in this clause (b) does not apply to Contracts,
instruments or documents that are referenced in any representation of any Party
(including any such reference in a Schedule); and (c) to a Law means such Law as
amended from time to time and includes any successor legislation thereto. The
headings and captions used in this Agreement, in any Schedule or Exhibit, in the
table of contents hereto are for convenience of reference only and do not
constitute a part of this Agreement and will not limit, characterize or in any
way affect any provision of this Agreement or any Schedule or Exhibit, and all
provisions of this Agreement and the Schedules and Exhibits are to be enforced
and construed as if no caption or heading had been used herein or therein. Any
capitalized terms used in any Schedule or Exhibit and not otherwise defined
therein shall have the meanings set forth in this Agreement (or, in the absence
of any ascribed meaning, the meaning customarily ascribed to any such term in
the Companies’ industry or in general commercial usage).  All amounts payable

 

- 71 -

--------------------------------------------------------------------------------


 

hereunder and set forth in this Agreement are expressed in U.S. dollars, and all
references to dollars (or the symbol “$”) herein refer to United States dollars.
Where any provision in this Agreement refers to action to be taken by any
Person, or that any Person is prohibited from taking, such provision shall be
applicable whether the action in question is taken directly or indirectly by
such Person.  The Parties agree that the original of this Agreement will be
written in the English language, and each Party waives any rights it may have
under the laws of its country of residence to have such Agreement written in its
local language. If a local language version is provided, it is for convenience
only and the English language version shall be the binding document.

 

[remainder of page intentionally left blank – signature page follows]

 

- 72 -

--------------------------------------------------------------------------------


 

The Parties are signing this Agreement as of the date first written above.

 

 

SFX ENTERTAINMENT, INC.

 

 

 

 

 

By:

/s/ Robert F.X. Sillerman

 

Name: Robert F.X. Sillerman

 

Title: Executive Chairman

 

 

 

SFX ACQUISITION, LLC

 

 

 

 

 

By:

/s/ Sheldon Finkel

 

Name: Sheldon Finkel

 

Title: President

 

 

 

 

 

MADE EVENT, LLC

 

 

 

By:

/s/ Mike Bindra

 

Name: Mike Bindra

 

Title: Sole Member

 

 

 

 

 

/s/ Mike Bindra

 

Mike Bindra

 

 

 

 

 

EZ FESTIVALS, LLC

 

 

 

 

 

By:

/s/ Laura De Palma

 

Name: Laura De Palma

 

Title: Sole Member

 

 

 

 

 

/s/ Laura De Palma

 

Laura De Palma

 

[Signature Page to Amended and Restated Membership Interest Purchase Agreement]

 

--------------------------------------------------------------------------------